Exhibit 10.1

 

 

 

Published Transaction CUSIP Number: 45780YAD8

Published Revolver CUSIP Number: 45780YAE6

Published Term Loan CUSIP Number: 45780YAF3

Published DDTL Loan CUSIP Number: 45780YAG1

CREDIT AND SECURITY AGREEMENT

among

INSTALLED BUILDING PRODUCTS, INC.

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Joint Lead Arranger, Sole Book Runner, Administrative Agent,

Swing Line Lender and Issuing Lender

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arranger

SUNTRUST BANK

REGIONS BANK

U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents

ROYAL BANK OF CANADA

as Documentation Agent

 

 

dated July 8, 2014

as amended and restated as of April 28, 2015

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      2   

Section 1.1.

 

Definitions

     2   

Section 1.2.

 

Accounting Terms

     34   

Section 1.3.

 

Terms Generally

     34   

Section 1.4.

 

Confirmation of Recitals

     34    ARTICLE II. AMOUNT AND TERMS OF CREDIT      34   

Section 2.1.

 

Amount and Nature of Credit

     34   

Section 2.2.

 

Revolving Credit Commitment

     35   

Section 2.3.

 

Term Loan Commitment

     41   

Section 2.4.

 

DDTL Commitment

     41   

Section 2.5.

 

Interest

     42   

Section 2.6.

 

Evidence of Indebtedness

     44   

Section 2.7.

 

Notice of Loans and Credit Events; Funding of Loans

     45   

Section 2.8.

 

Payment on Loans and Other Obligations

     47   

Section 2.9.

 

Prepayment

     48   

Section 2.10.

 

Commitment and Other Fees

     49   

Section 2.11.

 

Modifications to Commitment

     50   

Section 2.12.

 

Computation of Interest and Fees

     52   

Section 2.13.

 

Mandatory Payments

     53   

Section 2.14.

 

Swap Obligations Keep-Well Provision

     55    ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS;
INCREASED CAPITAL; TAXES      56   

Section 3.1.

  Requirements of Law      56   

Section 3.2.

  Taxes      57   

Section 3.3.

  Funding Losses      59   

Section 3.4.

  Change of Lending Office      60   

Section 3.5.

  Eurodollar Rate Lending Unlawful; Inability to Determine Rate      60   

Section 3.6.

  Replacement of Lenders      61   

Section 3.7.

  Discretion of Lenders as to Manner of Funding      61    ARTICLE IV.
CONDITIONS PRECEDENT      62   

Section 4.1.

  Conditions to Each Credit Event      62   

Section 4.2.

  Certain Closing Deliveries Under the Original Credit Agreement      62   

Section 4.3.

  Closing Deliveries Under Restated Credit Agreement      63    ARTICLE V.
COVENANTS      65   

Section 5.1.

  Insurance      65   

Section 5.2.

  Money Obligations      66   

Section 5.3.

  Financial Statements and Information      66   

Section 5.4.

  Financial Records      67   

Section 5.5.

  Franchises; Change in Business      68   

Section 5.6.

  ERISA Pension and Benefit Plan Compliance      68   

Section 5.7.

  Financial Covenants      69   

Section 5.8.

  Borrowing      69   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 5.9.

 

Liens

     70   

Section 5.10.

 

Regulations T, U and X

     72   

Section 5.11.

 

Investments, Loans and Guaranties

     73   

Section 5.12.

 

Merger and Sale of Assets

     74   

Section 5.13.

 

Acquisitions

     75   

Section 5.14.

 

Notice

     75   

Section 5.15.

 

Restricted Payments

     76   

Section 5.16.

 

Environmental Compliance

     76   

Section 5.17.

 

Affiliate Transactions

     76   

Section 5.18.

 

Use of Proceeds

     77   

Section 5.19.

 

Corporate Names and Locations

     77   

Section 5.20.

 

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

     78   

Section 5.21.

 

Collateral

     79   

Section 5.22.

 

Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral

     81   

Section 5.23.

 

Restrictive Agreements

     82   

Section 5.24.

 

Other Covenants and Provisions

     82   

Section 5.25.

 

Amendment of Organizational Documents

     82   

Section 5.26.

 

Fiscal Year of the Borrower

     82   

Section 5.27.

 

Banking Relationship

     82   

Section 5.28.

 

Further Assurances

     82    ARTICLE VI. REPRESENTATIONS AND WARRANTIES      83   

Section 6.1.

 

Corporate Existence; Subsidiaries; Foreign Qualification

     83   

Section 6.2.

 

Corporate Authority

     83   

Section 6.3.

 

Compliance with Laws and Contracts

     83   

Section 6.4.

 

Litigation and Administrative Proceedings

     84   

Section 6.5.

 

Title to Assets

     84   

Section 6.6.

 

Liens and Security Interests

     84   

Section 6.7.

 

Tax Returns

     85   

Section 6.8.

 

Environmental Laws

     85   

Section 6.9.

 

Locations

     85   

Section 6.10.

 

Continued Business

     85   

Section 6.11.

 

Employee Benefits Plans

     86   

Section 6.12.

 

Consents or Approvals

     86   

Section 6.13.

 

Solvency

     86   

Section 6.14.

 

Financial Statements

     87   

Section 6.15.

 

Regulations

     87   

Section 6.16.

 

Material Agreements

     87   

Section 6.17.

 

Intellectual Property

     87   

Section 6.18.

 

Insurance

     87   

Section 6.19.

 

Deposit Accounts and Securities Accounts

     88   

Section 6.20.

 

Accurate and Complete Statements

     88   

Section 6.21.

 

Investment Company; Other Restrictions

     88   

Section 6.22.

 

Defaults

     88   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE VII. SECURITY      88   

Section 7.1.

 

Security Interest in Collateral

     88   

Section 7.2.

 

Collections and Receipt of Proceeds by Borrower

     88   

Section 7.3.

 

Collections and Receipt of Proceeds by Administrative Agent

     89   

Section 7.4.

 

Administrative Agent’s Authority Under Pledged Notes

     91   

Section 7.5.

 

Commercial Tort Claims

     91   

Section 7.6.

 

Use of Inventory and Equipment

     91    ARTICLE VIII. EVENTS OF DEFAULT      92   

Section 8.1.

 

Payments

     92   

Section 8.2.

 

Special Covenants

     92   

Section 8.3.

 

Other Covenants

     92   

Section 8.4.

 

Representations and Warranties

     92   

Section 8.5.

 

Cross Default

     92   

Section 8.6.

 

ERISA Default

     92   

Section 8.7.

 

Change in Control

     92   

Section 8.8.

 

Judgments

     93   

Section 8.9.

 

Security

     93   

Section 8.10.

 

Validity of Loan Documents

     93   

Section 8.11.

 

Solvency

     93    ARTICLE IX. REMEDIES UPON DEFAULT      94   

Section 9.1.

 

Optional Defaults

     94   

Section 9.2.

 

Automatic Defaults

     94   

Section 9.3.

 

Letters of Credit

     94   

Section 9.4.

 

Offsets

     95   

Section 9.5.

 

Equalization Provisions

     95   

Section 9.6.

 

Collateral

     97   

Section 9.7.

 

Other Remedies

     97   

Section 9.8.

 

Application of Proceeds

     98    ARTICLE X. THE ADMINISTRATIVE AGENT      99   

Section 10.1.

 

Appointment and Authorization

     99   

Section 10.2.

 

Note Holders

     100   

Section 10.3.

 

Consultation With Counsel

     100   

Section 10.4.

 

Documents

     100   

Section 10.5.

 

Administrative Agent and Affiliates

     100   

Section 10.6.

 

Knowledge or Notice of Default

     101   

Section 10.7.

 

Action by Administrative Agent

     101   

Section 10.8.

 

Release of Collateral or Guarantor of Payment

     101   

Section 10.9.

 

Delegation of Duties

     101   

Section 10.10.

 

Indemnification of Administrative Agent

     102   

Section 10.11.

 

Successor Administrative Agent

     102   

Section 10.12.

 

Issuing Lender

     103   

Section 10.13.

 

Swing Line Lender

     103   

Section 10.14.

 

Administrative Agent May File Proofs of Claim

     103   

Section 10.15.

 

No Reliance on Administrative Agent’s Customer Identification Program

     104   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

 

Section 10.16.

  Other Agents      104    ARTICLE XI. MISCELLANEOUS      104   

Section 11.1.

 

Lenders’ Independent Investigation

     104   

Section 11.2.

 

No Waiver; Cumulative Remedies

     104   

Section 11.3.

 

Amendments, Waivers and Consents

     105   

Section 11.4.

 

Notices

     106   

Section 11.5.

 

Costs, Expenses and Documentary Taxes

     107   

Section 11.6.

 

Indemnification

     107   

Section 11.7.

 

Obligations Several; No Fiduciary Obligations

     108   

Section 11.8.

 

Execution in Counterparts

     108   

Section 11.9.

 

Binding Effect; Borrower’s Assignment

     108   

Section 11.10.

 

Lender Assignments

     108   

Section 11.11.

 

Sale of Participations

     110   

Section 11.12.

 

Replacement of Affected Lenders

     111   

Section 11.13.

 

Patriot Act Notice

     111   

Section 11.14.

 

Severability of Provisions; Captions; Attachments

     111   

Section 11.15.

 

Investment Purpose

     112   

Section 11.16.

 

Entire Agreement

     112   

Section 11.17.

 

Limitations on Liability of the Issuing Lender

     112   

Section 11.18.

 

General Limitation of Liability

     112   

Section 11.19.

 

No Duty

     113   

Section 11.20.

 

Legal Representation of Parties

     113   

Section 11.21.

 

Confidentiality

     113   

Section 11.22.

 

Governing Law; Submission to Jurisdiction

     114   

Jury Trial Waiver

       Signature Page 1   

Exhibit A

 

Form of Revolving Credit Note

  

Exhibit B

 

Form of Swing Line Note

  

Exhibit C

 

Form of Term Note

  

Exhibit D

 

Form of DDTL Note

  

Exhibit E

 

Form of Notice of Loan

  

Exhibit F

 

Form of Compliance Certificate

  

Exhibit G

 

Form of Assignment and Acceptance Agreement

  

Schedule 1

 

Commitments of Lenders

  

Schedule 2

 

Guarantors of Payment

  

Schedule 2.2

 

Existing Letters of Credit

  

Schedule 3

 

Pledged Securities

  

Schedule 4

 

Real Property

  

Schedule 5.8

 

Indebtedness

  

Schedule 5.9

 

Liens

  

Schedule 6.1

 

Corporate Existence; Subsidiaries; Foreign Qualification

  

Schedule 6.4

 

Litigation and Administrative Proceedings

  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Schedule 6.5   

Real Estate Owned by the Companies

   Schedule 6.9   

Locations

   Schedule 6.11   

Employee Benefits Plans

   Schedule 6.16   

Material Agreements

   Schedule 6.17   

Intellectual Property

   Schedule 6.18   

Insurance

   Schedule 7.4   

Pledged Notes

   Schedule 7.5   

Commercial Tort Claims

  

 

v



--------------------------------------------------------------------------------

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective
July 8, 2014, as amended and restated as of the 28th day of April, 2015 among:

(a) INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”);

(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.11(b) or 11.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the lenders named therein
entered into that certain Credit and Security Agreement, dated as of July 8,
2014 (as amended, the “Original Credit Agreement”);

WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Credit Agreement shall be superseded hereby. All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Original Credit Agreement, delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement. Notwithstanding the
amendment and restatement of the Original Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding) under the Original Credit Agreement as of
April 28, 2015 shall remain outstanding and constitute continuing Obligations
hereunder. Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations. In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Original Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Original Credit Agreement in its entirety;

WHEREAS, it is the intent of the Borrower, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Closing Date; and

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;



--------------------------------------------------------------------------------

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Account” means an account, as that term is defined in the U.C.C.

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business unit or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.

“Additional Commitment” means that term as defined in Section 2.11(b)(i) hereof.

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.11(b) hereof.

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.11(b)(ii) hereof.

“Additional Term Loan Facility” means that term as defined in Section 2.11(b)(i)
hereof.

“Additional Term Loan Facility Amendment” means that term as defined in
Section 2.11(c)(ii) hereof.

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.

 

2



--------------------------------------------------------------------------------

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.

“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” means that term as defined in the first paragraph of this agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Commitment Fee Rate” means:

(a) for the period from the Closing Date through May 31, 2015, twenty-two and
one-half (22.50) basis points; and

(b) commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending March 31, 2015, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on June 1, 2015 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:

 

Leverage Ratio

   Applicable Commitment Fee Rate

Greater than or equal to 3.00 to 1.00

   30.00 basis points

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

   27.50 basis points

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

   25.00 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   22.50 basis points

Less than 1.50 to 1.00

   20.00 basis points

 

3



--------------------------------------------------------------------------------

After June 1, 2015, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (provided that any such inaccuracy is discovered no later than
after delivery of the next audited annual financial statements of the Borrower
after this Agreement or the Commitment is no longer in effect), and such
inaccuracy, if corrected, would have led to the application of a different
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and (C) either
(1) the Borrower shall immediately pay to the Administrative Agent the accrued
additional fees owing as a result of an increased Applicable Commitment Fee Rate
for such Applicable Commitment Fee Period, or (2) the appropriate Lenders shall
reimburse the Borrower for the amount of any additional fees charged as a result
of a decreased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.

“Applicable Commitment Percentage” means, for each Lender:

(a) with respect to the Revolving Credit Commitment, the percentage, if any, set
forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof;

(b) with respect to the Term Loan Commitment (or the Term Loan if the Term Loan
Commitment is no longer in effect), the percentage, if any, set forth opposite
such Lender’s name under the column headed “Term Loan Commitment Percentage”, as
set forth on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 11.10 hereof; and

(c) with respect to each DDTL Commitment (or a DDTL Loan if the DDTL Commitment
is no longer in effect), the percentage, if any, set forth opposite such
Lender’s name under the column headed “DDTL Commitment Percentage”, as set forth
on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 11.10 hereof.

 

4



--------------------------------------------------------------------------------

“Applicable Debt” means:

(a) with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing;

(b) with respect to the Term Loan Commitment, collectively, (i) all Indebtedness
incurred by the Borrower to the Term Lenders pursuant to this Agreement and the
other Loan Documents, and includes, without limitation, the principal of and
interest on the Term Loan, (ii) each extension, renewal or refinancing of the
foregoing in whole or in part, (iii) all prepayment and other fees and amounts
payable hereunder in connection with the Term Loan Commitment, and (iv) all
Related Expenses incurred in connection with the foregoing; and

(c) with respect to each DDTL Commitment, collectively, (i) all Indebtedness
incurred by the Borrower to the DDTL Lenders pursuant to this Agreement and the
other Loan Documents, and includes, without limitation, the principal of and
interest on all DDTL Loans, (ii) each extension, renewal or refinancing of the
foregoing in whole or in part, (iii) the ticking and other fees and amounts
payable hereunder in connection with each DDTL Commitment, and (iv) all Related
Expenses incurred in connection with the foregoing.

“Applicable Margin” means:

(a) for the period from the Closing Date through May 31, 2015, one hundred fifty
(150.00) basis points for Eurodollar Loans and fifty (50.00) basis points for
Base Rate Loans; and

(b) commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending March 31, 2015, the number of basis points (depending
upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period, shall be used
to establish the number of basis points that will go into effect on June 1, 2015
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:

 

Leverage Ratio

  Applicable Basis Points for
Eurodollar Loans   Applicable Basis Points for
Base Rate Loans

Greater than or equal to 3.00 to 1.00

  225.00   125.00

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

  200.00   100.00

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

  175.00   75.00

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

  150.00   50.00

Less than 1.50 to 1.00

  125.00   25.00

 

5



--------------------------------------------------------------------------------

After June 1, 2015, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate. The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (provided that any such inaccuracy is discovered no
later than after delivery of the next audited annual financial statements of the
Borrower after this Agreement or the Commitment is no longer in effect), and
such inaccuracy, if corrected, would have led to the application of a different
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) either (1) the Borrower shall immediately pay to the Administrative Agent
the accrued additional interest owing as a result of an increased Applicable
Margin for such Applicable Margin Period, or (2) the appropriate Lenders shall
reimburse the Borrower for the amount of any additional interest charged as a
result of a decreased Applicable Margin for such Applicable Margin Period.

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit G.

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

“Bailee’s Waiver” means a bailee’s waiver, in form and substance reasonably
satisfactory to the Administrative Agent, delivered by a Credit Party in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.

 

6



--------------------------------------------------------------------------------

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1.00%) in excess of the London Interbank
Offered Rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate.

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, or a
portion of the Term Loan described in Section 2.3 hereof, a DDTL Draw Loan
described in Section 2.4(a) hereof or a portion of the DDTL Term Loan described
in Section 2.4(b) hereof, that shall be denominated in Dollars and on which the
Borrower shall pay interest at the Derived Base Rate.

“Borrower” means that term as defined in the first paragraph of this Agreement.

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split, restricted stock award under any such Company’s omnibus incentive plans,
stock distribution in connection with an Acquisition permitted by Section 5.13
hereof, or other equity distribution, in each case payable only in capital stock
or other equity of such Company) in respect of such Company’s capital stock or
other equity interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.

“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act) other than the Current
Holder Group, of shares representing more than thirty-five percent (35%) of the
aggregate ordinary Voting Power represented by the issued and outstanding equity
interests of the Borrower; or

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors or other governing body of the Borrower by Persons who were
neither (i) nominated by the board of directors or other governing body of the
Borrower nor (ii) appointed by directors so nominated or elected by a majority
of shareholders.

“Closing Date” means April 28, 2015.

“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; (b) the Real

 

8



--------------------------------------------------------------------------------

Property; and (c) Proceeds and products of any of the foregoing; provided that
Collateral shall exclude (A) any fixed asset that is subject to a purchase money
security interest or capital lease permitted under this Agreement to the extent
that and only so long as the agreements with respect to such purchase money
security interest or capital lease, as the case may be, specifically prohibit
additional Liens (and only to the extent such prohibition is in effect),
(B) licenses and contracts which by the terms of such licenses and contracts
prohibit liens on, or the assignment of, such agreements (to the extent such
prohibition is enforceable at law and is in effect), and (C) any trademark
applications for which a statement of use has not been filed (but only until
such statement is filed).

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Companies in existence as of the Closing Date.)

“Commitment” means the obligation hereunder of the Lenders, during the
applicable Commitment Periods, (a) to make Loans and to participate in Swing
Loans and the issuance of Letters of Credit pursuant to the Revolving Credit
Commitment, (b) to make the Term Loan pursuant to the Term Loan Commitment, and
(c) to make DDTL Loans pursuant to each DDTL Commitment; up to the Total
Commitment Amount.

“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period applicable to
the Revolving Credit Commitment.

“Commitment Period” means (a) with respect to the Revolving Credit Commitment,
the period from the Closing Date to April 27, 2020, and (b) with respect to the
DDTL Draw Commitment, the period from the Closing Date to the DDTL Conversion
Date, or in the case of both (a) and (b), such earlier date on which the
Commitment shall have been terminated pursuant to Article IX hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.

“Companies” means the Borrower and all Subsidiaries (other than Suburban).

“Company” means the Borrower or a Subsidiary (other than Suburban).

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit F.

“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a

 

9



--------------------------------------------------------------------------------

nonconfidential basis prior to its disclosure to the Administrative Agent or
such Lender, or (c) becomes available to the Administrative Agent or such Lender
on a nonconfidential basis from a Person other than a Company that is not, to
the best knowledge of the Administrative Agent or such Lender, acting in
violation of a confidentiality agreement with a Company or is not otherwise
prohibited from disclosing the information to the Administrative Agent or such
Lender.

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof; provided
that, if, for any fiscal year of the Borrower, the contribution of Suburban to
Consolidated EBITDA exceeds One Million Five Hundred Thousand Dollars
($1,500,000), then (a) the calculation of “Consolidated” shall exclude Suburban,
and (b) all deliveries required pursuant to Section 5.3 hereof shall exclude
Suburban from its calculations.

“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower as determined on a Consolidated basis; provided
that Consolidated Capital Expenditures shall not include:

(a) the portion of capital expenditures made in connection with the replacement,
substitution, restoration or repair of assets that are financed with insurance,
condemnation awards, other settlements, or warranty proceeds paid, in each case,
on account of the loss of or damage to the assets being replaced, restored or
repaired;

(b) to the extent fixed assets are purchased simultaneously with the trade-in of
existing fixed assets, the reduction in the purchase price or the credit granted
by the seller for the fixed assets being traded in at such time;

(c) capital expenditures made with the proceeds of substantially contemporaneous
sales or issuances of equity interests of the Borrower, to the extent any such
sale or issuance does not result in a Change in Control;

(d) to the extent included in the foregoing definition, capital expenditures in
fixed assets that are being purchased as part of an Acquisition permitted
pursuant to Section 5.13 hereof; and

(e) to the extent included in the foregoing definition, capital expenditures for
leasehold improvements made (wholly or partly) with the proceeds of landlord
allowances or contributions (to the extent of such contributions).

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.

 

10



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-recurring non-cash losses not incurred in the ordinary course of
business, (v) non-cash losses for goodwill or other impairment charges;
(vi) non-cash equity compensation charges or other non-cash expenses arising
from (A) the grant, issuance or re-pricing of equity interests, stock options or
other equity-based awards, (B) any amendment, modification, substitution or
change of any equity interests, stock options, or (C) other equity based awards,
including restricted stock awards, and (vii) transaction expenses and fees
related to (1) the closing of this Agreement, (2) the initial public offering
and follow-on offering of the Borrower’s equity interests in an aggregate amount
not to exceed Two Million Dollars ($2,000,000), and (3) any Acquisition, in each
case as reasonably acceptable to the Administrative Agent (provided that, to the
extent that the aggregate consideration paid by the Companies (y) is greater
than Five Hundred Thousand Dollars ($500,000) for any such Acquisition, or
(z) is One Million Dollars ($1,000,000) for all such Acquisitions during the
most recent four fiscal quarters of the Borrower, such transaction expenses and
fees shall be determined, in each case, as reasonably acceptable to the Required
Lenders); minus (b) to the extent included in Consolidated Net Earnings for such
period, (i) cash gains on the sale of fixed assets and other cash gains not
earned in the ordinary course of business, (ii) non-recurring non-cash gains not
incurred in the ordinary course of business, and (iii) non-cash gains for
goodwill or other impairment charges; provided that, for any period during which
a material Acquisition is made pursuant to Section 5.13 hereof or a material
Disposition occurs, Consolidated EBITDA shall be recalculated to include (or
exclude, as applicable) the EBITDA of the acquired company or attributable to
the disposed assets (in each case, with appropriate pro forma adjustments
reasonably acceptable to the Administrative Agent).

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, (b) Consolidated Income Tax Expense paid in cash,
(c) principal payments on Consolidated Funded Indebtedness (other than
prepayments of the Loans), (d) Capital Distributions (other than Capital
Distributions made by the Borrower to repurchase its capital stock from members
of the Current Holder Group, TCI Contracting, LLC and Cetus Capital II, LLC, in
an aggregate amount not to exceed Forty Million Dollars ($40,000,000) during the
Commitment Period), and (e) Consolidated Unfunded Capital Expenditures.

“Consolidated Funded Indebtedness” means, at any date, the sum, without
duplication, as determined on a Consolidated basis, of (a) all indebtedness of
the Borrower for borrowed money, whether maturing in less than or more than one
year, (b) all bonds, notes, debentures or similar debt instruments, (c) all
Capitalized Lease Obligations, and (d) the present value of all basic rental
obligations of the Borrower under synthetic leases.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.

“Consolidated Working Capital” means, at any date, (a) the current assets of the
Borrower (excluding cash and Cash Equivalents), minus (b) the current
liabilities of the Borrower (excluding the current maturities of long-term
Indebtedness); as determined on a Consolidated basis.

“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.

“Credit Exposure” means, at any time, with respect to a Specific Commitment, the
sum of (a) the aggregate principal amount of all Loans outstanding under such
Specific Commitment, and (b) the Letter of Credit Exposure, if any, applicable
to such Specific Commitment.

“Credit Party” means the Borrower, and any Subsidiary that is a Guarantor of
Payment.

“Current Holder Group” means Jeffrey W. Edwards, any of his biological sisters
or brothers, and any member of their respective immediate families, any entity
controlled by any of the foregoing, and any trust established for the benefit of
any of the foregoing and their lineal descendants.

“DDTL Commitment” means the DDTL Draw Commitment and the DDTL Term Loan
Commitment.

 

12



--------------------------------------------------------------------------------

“DDTL Conversion Date” means the earlier of (a) the date that the DDTL Draw
Exposure equals or exceeds the DDTL Draw Commitment, and (b) April 27, 2016.

“DDTL Draw Commitment” means the obligation hereunder of the DDTL Lenders,
during the applicable Commitment Period, to make DDTL Draw Loans, up to an
aggregate principal amount outstanding at any time equal to the DDTL Maximum
Draw Amount.

“DDTL Draw Exposure” means, at any time, the aggregate principal amount of all
DDTL Draw Loans outstanding.

“DDTL Draw Loan” means a loan made to the Borrower by the DDTL Lenders in
accordance with Section 2.4(a) hereof.

“DDTL Draw Loan Funding Date” means each date that all of the following
conditions have been satisfied, in the reasonable opinion of the Administrative
Agent:

(a) the Borrower shall have delivered to the Administrative Agent a Notice of
Loan with respect to a DDTL Draw Loan pursuant to Section 2.7(a) hereof;

(b) the Borrower shall have delivered to the Administrative Agent a certificate
evidencing pro forma compliance with the financial covenants set forth in
Section 5.7 hereof after giving effect to such DDTL Draw Loan;

(c) the Borrower shall have delivered to the Administrative Agent evidence, in
form and substance satisfactory to the Administrative Agent, that the proceeds
of such requested DDTL Draw Loan are being used for (i) Acquisitions permitted
hereunder, or (ii) capital expenditures comprised of a single transaction or a
series of related transactions in excess of Five Million Dollars ($5,000,000);
and

(d) no Event of Default or event which with the giving of notice or lapse of
time or both would be an Event of Default, has occurred and is continuing, or
after giving pro forma effect to such DDTL Draw Loan, would then occur.

“DDTL Exposure” means, at any time, the outstanding principal amount of all DDTL
Loans.

“DDTL Lender” means a Lender with a percentage of the DDTL Commitment as set
forth on Schedule 1 hereto, or that acquires a percentage of the DDTL Commitment
pursuant to Section 2.11(b) or 11.10 hereof.

“DDTL Loan” means a DDTL Draw Loan or the DDTL Term Loan.

“DDTL Maximum Draw Amount” means Fifty Million Dollars ($50,000,000), as such
amount may be reduced pursuant to Section 2.11(a)(ii) hereof.

 

13



--------------------------------------------------------------------------------

“DDTL Note” means a DDTL Note, in the form of the attached Exhibit D, executed
and delivered pursuant to Section 2.6(d) hereof.

“DDTL Term Loan” means the Loan made to the Borrower in an original principal
amount equal to the aggregate principal amount of all DDTL Draw Loans
outstanding on the DDTL Conversion Date, in accordance with Section 2.4(b)
hereof.

“DDTL Term Loan Commitment” means the obligation hereunder of the Lenders to
make the DDTL Term Loan.

“DDTL Term Loan First Principal Payment Date” means the last day of the first
full fiscal quarter following the DDTL Conversion Date.

“DDTL Term Loan Principal Payment Amount” means an amount equal to the original
principal amount of the DDTL Term Loan multiplied by the then-current
amortization rate (percentage) on the Term Loan.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit or Swing Loans
required to be made hereunder in accordance with the terms hereof (unless such
Lender shall have notified the Administrative Agent and the Borrower in writing
of its good faith determination that a condition under Section 4.1 hereof to its
obligation to fund any Loan shall not have been satisfied (each of which
conditions, together with any applicable Default or Event of Default, shall be
specifically identified in writing)); (b) has notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit; (c) has failed, within three Business Days after receipt of a written
request from the Administrative Agent or the Borrower to confirm that it will
comply with the terms of this Agreement relating to its obligation to fund
prospective Loans or participations in Letters of Credit, and such request
states that the requesting party has reason to believe that the Lender receiving
such request may fail to comply with such obligation, and states such reason; or
(d) has failed to pay to the Administrative Agent or any other Lender when due
an amount owed by such Lender to the Administrative Agent or any other Lender
pursuant to the terms of this Agreement, unless such amount is subject to a good
faith dispute or such failure has been cured. Any

 

14



--------------------------------------------------------------------------------

Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among the Borrower or a Guarantor of Payment, the Administrative Agent and a
depository institution, dated on or after the Original Closing Date, to be in
form and substance reasonably satisfactory to the Administrative Agent, as the
same may from time to time be amended, restated or otherwise modified.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company pursuant to Section 5.12(b)
hereof or in the ordinary course of business.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” or the $ sign means lawful currency of the United States of America.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Hundred Fifty Thousand Dollars ($250,000), and (c) has no direct
or indirect Subsidiaries with aggregate assets, for such Company and all such
Subsidiaries, of more than Two Hundred Fifty Thousand Dollars ($250,000).

“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.

“EBITDA” means, for any period, the net earnings of a Person (without giving
effect to extraordinary losses or gains) for such period, plus, without
duplication, the aggregate amounts

 

15



--------------------------------------------------------------------------------

deducted in determining such net earnings in respect of (a) interest expense of
such Person, (b) income taxes of such Person, (c) the aggregate of all
depreciation and amortization charges of such Person for fixed assets, leasehold
improvements and general intangibles (specifically including goodwill), and
(d) non-recurring non-cash losses not incurred in the ordinary course of
business of such Person.

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not the Borrower,
a Subsidiary, an Affiliate or a natural person.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.11 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.

“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.

“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.

“Equipment” means equipment, as that term is defined in the U.C.C.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means any of the following situations, occurrences or events, but
only if it has a Material Adverse Effect: (a) the existence of a condition or
event with respect to an ERISA Plan that presents a significant risk of the
imposition of an excise tax or any other material liability on a Company or of
the imposition of a Lien on the assets of a Company; (b) the engagement by a
Company in a non-exempt “prohibited transaction” (as defined under ERISA
Section 406 or Code Section 4975) or a breach of a fiduciary duty under ERISA;
(c) the application by a Controlled Group member for a waiver from the minimum
funding requirements of Code Section 412 or ERISA Section 302 or a Controlled
Group member is required to provide security under Code Section 401(a)(29) or
ERISA Section 307; (d) the occurrence of a Reportable Event with respect to any
Pension Plan administered by a Company or a Controlled Group member as to which
notice is required to be provided to the PBGC; (e) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial

 

16



--------------------------------------------------------------------------------

withdrawal” (as such terms are defined in ERISA Sections 4203 and 4205,
respectively); (f) the involvement of, or occurrence or existence of any event
or condition that makes likely the involvement of, a Multiemployer Plan in any
reorganization under ERISA Section 4241; (g) the failure of an ERISA Plan
administered by a Company or a Controlled Group member (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Company (or in the case of (a) any plan subject to Code
Section 412, ERISA Section 302 or Title IV of ERISA or (b) solely with respect
to the requirements of Code Section 4980B, any group health plan within the
meaning of Section 54.4980B-2 of the Treasury Regulations, a Controlled Group
member) at any time sponsors, maintains, contributes to, has liability with
respect to or has an obligation to contribute to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, a
portion of the Term Loan described in Section 2.3 hereof, a DDTL Draw Loan
described in Section 2.4(a) hereof or a portion of the DDTL Term Loan described
in Section 2.4(b) hereof, that shall be denominated in Dollars and on which the
Borrower shall pay interest at the Derived Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any

 

17



--------------------------------------------------------------------------------

reason, then the Eurodollar Rate shall be the average (rounded upward to the
nearest 1/16th of 1%) of the per annum rates at which deposits in immediately
available funds in Dollars for the relevant Interest Period and in the amount of
the Eurodollar Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to the Administrative Agent (or
an affiliate of the Administrative Agent, in the Administrative Agent’s
discretion) by prime banks in any Eurodollar market reasonably selected by the
Administrative Agent, determined as of 11:00 A.M. (London time) (or as soon
thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Eurodollar Loan; by (b) 1.00 minus
the Reserve Percentage. Notwithstanding the foregoing, if at any time the
Eurodollar Rate as determined above is less than zero, it shall be deemed to be
zero for purposes of this Agreement.

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

“Excess Cash Flow” means, for any period, as determined on a Consolidated basis,
an amount equal to (a) the sum, without duplication, of (i) Consolidated EBITDA,
plus (ii) the absolute value of any net decrease in Consolidated Working
Capital, if applicable; minus (b) the sum, without duplication, of (A) the
aggregate amount of the voluntary, scheduled and mandatory principal payments
(other than optional prepayments of Revolving Loans or Swing Loans that do not
result in a permanent reduction of the Maximum Revolving Amount) made with
respect to Consolidated Funded Indebtedness for such period, (B) Consolidated
Interest Expenses paid in cash, (C) Consolidated Capital Expenditures,
(D) Consolidated Income Tax Expenses paid in cash, (E) Capital Distributions up
to Five Million Dollars ($5,000,000), and (F) any net increase in Consolidated
Working Capital, if applicable.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.

“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
(a) taxes imposed on or measured by its overall net income or branch profits,
franchise taxes and branch profit taxes, in each case (i) imposed on it by the
jurisdiction (or any political subdivision

 

18



--------------------------------------------------------------------------------

thereof) under the laws of which the Administrative Agent or such Lender, as the
case may be, is organized or in which its principal office is located, or, in
the case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, and (b) any withholding tax imposed with
respect to the Administrative Agent or such Lender, as the case may be, pursuant
to FATCA.

“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.

“FATCA” means Section 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Financial Officer” means any of the following officers: chief executive
officer, chief operating officer, president, chief financial officer, chief
accounting officer or treasurer. Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of the
Borrower.

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the Borrower, on a Consolidated basis, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed Charges.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Governmental Authority” means any nation or government, any state, province or,
territory or local or other political subdivision thereof, any governmental
agency, department,

 

19



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank or other
governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
exercising such functions, and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, and any other Domestic Subsidiary that shall
execute and deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to
the Administrative Agent subsequent to the Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered in
connection with this Agreement by the Guarantors of Payment, as the same may
from time to time be amended, restated or otherwise modified.

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company,
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company, or (c) forward commodity purchase
agreement or similar agreement or arrangement designed to protect against
fluctuations in raw material or other commodity prices.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable and accrued expenses, in each case
incurred in the ordinary course of business), (c) all obligations under
conditional sales or other title retention agreements, (d) all obligations
(contingent or otherwise) under any letter of credit or banker’s acceptance,
(e) all net obligations under any currency swap agreement, interest rate swap,
cap, collar or floor agreement or other interest rate management device or any
Hedge Agreement, (f) all synthetic leases, (g) all Capitalized Lease
Obligations, (h) all obligations of such Company with respect to asset

 

20



--------------------------------------------------------------------------------

securitization financing programs to the extent that there is recourse against
such Company or such Company is liable (contingent or otherwise) under any such
program, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above.

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition or
control of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any Insolvent Lender shall cease to be an
Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Original Closing Date
by the Borrower or a Guarantor of Payment, wherein the Borrower or such
Guarantor of Payment, as the case may be, has granted to the Administrative
Agent, for the benefit of the Lenders, a security interest in all intellectual
property owned by the Borrower or such Guarantor of Payment, as the same may
from time to time be amended, restated or otherwise modified.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by

 

21



--------------------------------------------------------------------------------

the Borrower pursuant to the provisions hereof. The duration of each Interest
Period for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.7 hereof; provided that if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.

“Inventory” means inventory, as that term is defined in the U.C.C.

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Revolving Lender may issue, a Letter of Credit,
such other Revolving Lender as shall be acceptable to the Administrative Agent
and shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Revolving Lenders.

“KeyBank” means KeyBank National Association, and its successors and assigns.

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to the Administrative Agent,
delivered by a Credit Party in connection with this Agreement, as such waiver
may from time to time be amended, restated or otherwise modified.

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.

“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure, the
Term Loan Exposure and the DDTL Exposure.

“Letter of Credit” means a commercial documentary letter of credit or a standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) three hundred
sixty-four (364) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period applicable
to the Revolving Credit Commitment.

 

22



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Twenty Million Dollars ($20,000,000).

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of the Borrower); to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of the Borrower).

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Liquidity Amount” means, at any time, the sum of (a) (i) the Total Commitment
Amount, minus (ii) the Revolving Credit Exposure; plus (b) all unencumbered
(other than any Lien in favor of the Administrative Agent), unrestricted cash
and Cash Equivalents on hand of the Credit Parties held in the United States.

“Loan” means a Revolving Loan, a Swing Loan, the Term Loan or a DDTL Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Subordination Agreement, each Security Document, the
Administrative Agent Fee Letter and the Closing Fee Letter, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced, and any other document delivered pursuant thereto.

“Mandatory Prepayment” means that term as defined in Section 2.13(d) hereof.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Companies taken
as a whole, (b) the rights and remedies of the Administrative Agent or the
Lenders under any Loan Document, (c) the ability of any Credit Party to perform
its obligations under any Loan Document to which it is a party, or (d) the
legality, validity, binding effect or enforceability against any Credit Party of
any Loan Document to which it is a party.

 

23



--------------------------------------------------------------------------------

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Seven
Million Five Hundred Thousand Dollars ($7,500,000).

“Material Recovery Determination Notice” means that term as defined in
Section 2.13(d)(iii) hereof.

“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either subpart (a) or
(b) hereof, the proceeds received by the Companies from such loss, transfer or
taking exceeds Two Million Five Hundred Thousand Dollars ($2,500,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases pursuant to Section 2.11(a) hereof, increases
pursuant to Section 2.11(b) hereof and assignments of interests pursuant to
Section 11.10 hereof; provided that the Maximum Amount for the Swing Line Lender
shall exclude the Swing Line Commitment (other than its pro rata share), and the
Maximum Amount of the Issuing Lender shall exclude the Letter of Credit
Commitment (other than its pro rata share thereof).

“Maximum Rate” means that term as defined in Section 2.5(g) hereof.

“Maximum Revolving Amount” means One Hundred Million Dollars ($100,000,000), as
such amount may be increased pursuant to Section 2.11(b) hereof, or decreased
pursuant to Section 2.11(a)(i) hereof.

“Modified Term Loan” means that term as defined in Section 2.3 hereof.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), dated after the
Closing Date, relating to the Real Property, executed and delivered by a Credit
Party, to further secure the Secured Obligations, as the same may from time to
time be amended, restated or otherwise modified.

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

 

24



--------------------------------------------------------------------------------

“Note” means a Revolving Credit Note, the Swing Line Note, a Term Note or a DDTL
Note, or any other promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit E.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit;
(e) every other liability, now or hereafter owing to the Administrative Agent or
any Lender by any Company pursuant to this Agreement or any other Loan Document;
and (f) all Related Expenses.

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Original Closing Date” means July 8, 2014.

“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.

“Original Term Loan” means that term as defined in Section 2.3 hereof.

“Other Connection Taxes” means, with respect to the Administrative Agent and
each Lender, Taxes imposed as a result of a present or former connection between
the Administrative Agent or such Lender, as applicable, and the jurisdiction
imposing such Tax (other than connections arising from the Administrative Agent
or such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes arising from any payment made
hereunder or under any other Loan Document, or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document.

 

25



--------------------------------------------------------------------------------

“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
principal outstanding on the DDTL Loan, (iii) the aggregate principal amount of
Revolving Loans outstanding, (iv) the Swing Line Exposure, and (v) the Letter of
Credit Exposure; by (b) the sum of (A) the aggregate principal amount of all
Loans outstanding, plus (B) the Letter of Credit Exposure.

“Participant” means that term as defined in Section 11.11 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

“Permitted Investments” means:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding one year;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued by a Lender that is a bank or trust company, or by any bank or trust
company that is organized under the laws of the United States of America, or any
state thereof having capital, surplus and undivided profits in excess of Five
Hundred Million Dollars ($500,000,000) and whose long-term debt, or whose parent
holding company’s long-term debt, is rated A (or such similar equivalent rating
or higher) by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than one hundred eighty
(180) days for underlying securities of the types described in subpart (a) above
entered into with a Lender that is a bank, or with any bank meeting the
qualifications described in subpart (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Company)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to Standard & Poor’s;

 

26



--------------------------------------------------------------------------------

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by Standard & Poor’s or A-2 by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict ninety-five
percent (95%) of such funds’ investments to those satisfying the provisions of
subparts (a) through (e) above; and

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by Standard &
Poor’s and Aaa by Moody’s and (iii) have portfolio assets of at least Five
Hundred Million Dollars ($500,000,000).

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated on or after the Original Closing Date, as any of the foregoing
may from time to time be amended, restated or otherwise modified.

“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) equity interests of Suburban, (b) shares of capital stock or
other equity interests of any Foreign Subsidiary that is not a first-tier
Foreign Subsidiary, and (c) shares of voting capital stock or other voting
equity interests in any first-tier Foreign Subsidiary in excess of sixty-five
percent (65%) of the total outstanding shares of voting capital stock or other
voting equity interest of such first-tier Foreign Subsidiary. (Schedule 3 hereto
lists, as of the Closing Date, all of the Pledged Securities.)

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of

 

27



--------------------------------------------------------------------------------

Collateral or proceeds, whether cash or non-cash. Cash proceeds include, without
limitation, moneys, checks and Deposit Accounts. Proceeds include, without
limitation, any Account arising when the right to payment is earned under a
contract right, any insurance payable by reason of loss or damage to the
Collateral, and any return or unearned premium upon any cancellation of
insurance. Except as expressly authorized in this Agreement, the right of the
Administrative Agent and the Lenders to Proceeds specifically set forth herein,
or indicated in any financing statement, shall never constitute an express or
implied authorization on the part of the Administrative Agent or any Lender to a
Company’s sale, exchange, collection or other disposition of any or all of the
collateral securing the Obligations.

“Real Property” means each parcel of real estate owned by a Credit Party, as set
forth on Schedule 4 hereto, together with all improvements and buildings thereon
and all appurtenances, easements or other rights thereto belonging, and being
defined collectively as the “Property” in each of the Mortgages.

“Register” means that term as described in Section 11.10(i) hereof.

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Administrative Agent, or imposed upon or asserted against the Administrative
Agent or any Lender, in any attempt by the Administrative Agent to (i) obtain,
preserve, perfect or enforce any Loan Document or any security interest
evidenced by any Loan Document; (ii) obtain payment, performance or observance
of any and all of the Obligations; or (iii) maintain, insure, audit, collect,
preserve, repossess or dispose of any of the collateral securing the Obligations
or any part thereof, including, without limitation, costs and expenses for
appraisals, assessments and audits of any Company or any such collateral; or
(b) incidental or related to subpart (a) above, including, without limitation,
interest thereupon from the date incurred, imposed or asserted until paid at the
Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other similar writing furnished by any Credit Party,
or any of its officers, to the Administrative Agent or the Lenders pursuant to
or otherwise in connection with this Agreement.

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA as to which notice is required to be provided to the PBGC, but
disregarding any such events for which such notice is waived under applicable
law as of the date of the reportable event.

 

28



--------------------------------------------------------------------------------

“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than fifty percent (50%) of an amount (the
“Total Amount”) equal to the sum of:

(a) (i) during the Commitment Period applicable to the Revolving Credit
Commitment, the Maximum Revolving Amount, or (ii) after the Commitment Period
applicable to the Revolving Credit Commitment, the Revolving Credit Exposure;

(b) the principal outstanding on the Term Loan; and

(c) (i) during the Commitment Period applicable to the DDTL Draw Commitment, the
DDTL Maximum Draw Amount, or (ii) after the Commitment Period applicable to the
DDTL Draw Commitment, the principal outstanding on the DDTL Term Loan;

provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender or Insolvent Lender shall be excluded for purposes of
making a determination of Required Lenders, and (B) if there shall be two or
more Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required
Lenders shall constitute at least two Lenders.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or an Affiliate (other than the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate).

“Revolving Credit Commitment” means the obligation hereunder, during the
applicable Commitment Period, of (a) the Revolving Lenders (and each Revolving
Lender) to make Revolving Loans, (b) the Issuing Lender to issue, and each
Revolving Lender to participate in, Letters of Credit pursuant to the Letter of
Credit Commitment, and (c) the Swing Line Lender to make, and each Revolving
Lender to participate in, Swing Loans pursuant to the Swing Line Commitment; up
to an aggregate principal amount outstanding at any time equal to the Maximum
Revolving Amount.

 

29



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.6(a) hereof.

“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 11.10 hereof.

“Revolving Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.2(a) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

“Securities Account Control Agreement” means each Securities Account Control
Agreement among the Borrower or a Guarantor of Payment, the Administrative Agent
and a Securities Intermediary, dated on or after the Original Closing Date, to
be in form and substance reasonably satisfactory to the Administrative Agent, as
the same may from time to time be amended, restated or otherwise modified.

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated on or after the Original Closing Date, as the same may from
time to time be amended, restated or otherwise modified.

 

30



--------------------------------------------------------------------------------

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Landlord’s Waiver, each Bailee’s Waiver, each Mortgage, each Control
Agreement, each U.C.C. Financing Statement or similar filing as to a
jurisdiction located outside of the United States of America filed in connection
herewith or perfecting any interest created in any of the foregoing documents,
and any other document pursuant to which any Lien is granted by a Company or any
other Person to the Administrative Agent, for the benefit of the Lenders, as
security for the Secured Obligations, or any part thereof, and each other
agreement executed or provided to the Administrative Agent in connection with
any of the foregoing, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced.

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

“Specific Commitment” means the Revolving Credit Commitment, the Term Loan
Commitment or each DDTL Commitment.

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance reasonably satisfactory to the Administrative Agent) in favor of the
prior payment in full of the Obligations.

“Subordination Agreement” means a subordination agreement, in form and substance
reasonably satisfactory to the Administrative Agent, executed and delivered by a
subordinated creditor in connection with this Agreement, as the same may from
time to time be amended, restated or otherwise modified.

 

31



--------------------------------------------------------------------------------

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.

“Suburban” means Suburban Insulation, Inc., a Pennsylvania corporation.

“Suburban Shareholder Agreement” means that certain Shareholders’ Agreement
dated as of September 19, 2005, by and among IPB, LLC, Ronald E. Reiner, and
Suburban as in effect on the date hereof.

“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, up to the aggregate amount at any time outstanding
of Five Million Dollars ($5,000,000).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.6(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) ten days after the date such Swing Loan is made, or (b) the last day of the
Commitment Period applicable to the Revolving Credit Commitment.

“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, assessments, surtaxes, charges, fees,
deductions or withholdings

 

32



--------------------------------------------------------------------------------

(including backup withholding), or other charges now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority (together
with any interest, penalties, fines, additions to taxes or similar liabilities
with respect thereto) other than Excluded Taxes.

“Term Lender” means a Lender with a percentage of the Term Loan Commitment as
set forth on Schedule 1 hereto, or that acquires a percentage of the Term Loan
Commitment pursuant to Section 11.10 hereof.

“Term Loan” means (a) prior to the Closing Date, the Original Term Loan, and
(b) on and after the Closing Date, the Modified Term Loan.

“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan in the original principal amount of Fifty Million Dollars
($50,000,000), with each Term Lender’s obligation to participate therein being
in the amount set forth opposite such Term Lender’s name under the column headed
“Term Loan Commitment Amount” as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof.

“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan and any Additional Term Loan Facility.

“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.6(c) hereof.

“Total Commitment Amount” means the principal amount of Two Hundred Million
Dollars ($200,000,000), as such amount may be increased pursuant to
Section 2.11(b) hereof, or decreased pursuant to Section 2.11(a) hereof.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

33



--------------------------------------------------------------------------------

Section 1.2. Accounting Terms.

(a) Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.

(b) If any change in the rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

Section 1.4. Confirmation of Recitals. The Borrower, the Administrative Agent
and the Lenders hereby confirm the statements set forth in the recitals of this
Agreement.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the applicable Commitment Period and to the extent hereinafter provided, shall
make Loans to the Borrower, participate in Swing Loans made by the Swing Line
Lender to the Borrower, and issue or participate in Letters of Credit at the
request of the Borrower, in such aggregate amount as the Borrower shall request
pursuant to the Commitment; provided that in no event shall the aggregate
principal amount of all Loans and Letters of Credit outstanding under this
Agreement be in excess of the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:

(i) the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and

 

34



--------------------------------------------------------------------------------

(ii) with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.

Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof, as DDTL Draw Loans
as described in Section 2.4(a) hereof, as the DDTL Term Loan as described in
Section 2.4(b) hereof and as Swing Loans as described in Section 2.2(c) hereof,
and Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period applicable to the Revolving Credit Commitment, the
Revolving Lenders shall make a Revolving Loan or Revolving Loans to the Borrower
in such amount or amounts as the Borrower, through an Authorized Officer, may
from time to time request, but not exceeding in aggregate principal amount at
any time outstanding hereunder the Revolving Credit Commitment, when such
Revolving Loans are combined with the Letter of Credit Exposure and the Swing
Line Exposure. The Borrower shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans, maturing on the last day
of the Commitment Period applicable to the Revolving Credit Commitment, by means
of any combination of Base Rate Loans or Eurodollar Loans. Subject to the
provisions of this Agreement, the Borrower shall be entitled under this
Section 2.2(a) to borrow Revolving Loans, repay the same in whole or in part and
re-borrow Revolving Loans hereunder at any time and from time to time during the
Commitment Period applicable to the Revolving Credit Commitment. The aggregate
outstanding amount of all Revolving Loans shall be payable in full on the last
day of the Commitment Period applicable to the Revolving Credit Commitment.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period applicable to the Revolving Credit Commitment, the Issuing
Lender shall, in its own name, on behalf of the Revolving Lenders, issue such
Letters of Credit for the account of the Borrower or a Guarantor of Payment, as
the Borrower may from time to time request. The Borrower shall not request any
Letter of Credit (and the Issuing Lender shall not be obligated to issue any
Letter of Credit) if, after giving effect thereto, (A) the Letter of Credit
Exposure would exceed the Letter of Credit

 

35



--------------------------------------------------------------------------------

Commitment, or (B) the Revolving Credit Exposure would exceed the Revolving
Credit Commitment. The issuance of each Letter of Credit shall confer upon each
Revolving Lender the benefits and liabilities of a participation consisting of
an undivided pro rata interest in the Letter of Credit to the extent of such
Revolving Lender’s Applicable Commitment Percentage.

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) by an Authorized Officer
not later than 11:00 A.M. (Eastern time) three Business Days prior to the date
of the proposed issuance of the Letter of Credit. Each such request shall be in
a form acceptable to the Administrative Agent (and the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) and shall
specify the face amount thereof, whether such Letter of Credit is a commercial
documentary or a standby Letter of Credit, the account party, the beneficiary,
the requested date of issuance, amendment, renewal or extension, the expiry date
thereof, and the nature of the transaction or obligation to be supported
thereby. Concurrently with each such request, the Borrower, and any Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Issuing Lender an appropriate application and agreement,
being in the standard form of the Issuing Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by the
Administrative Agent. The Administrative Agent shall give the Issuing Lender and
each Revolving Lender notice of each such request for a Letter of Credit.

(iii) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of the Borrower or a Guarantor of
Payment, the Borrower agrees to (A) pay to the Administrative Agent, for the pro
rata benefit of the Lenders, a non-refundable commission based upon the face
amount of such Letter of Credit, which shall be paid quarterly in arrears, on
each Regularly Scheduled Payment Date, in an amount equal to the aggregate sum
of the Letter of Credit Fee for such Letter of Credit for each day of such
quarter; (B) pay to the Administrative Agent, for the sole benefit of the
Issuing Lender, an additional Letter of Credit fee, which shall be paid on the
date that such Letter of Credit is issued, amended or renewed, at the rate of
one-eighth percent (1/8%) of the face amount of such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.

(iv) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of the Borrower or a Guarantor of Payment, the Borrower
agrees to (A) pay to the Administrative Agent, for the pro rata benefit of the
Revolving Lenders, a non-refundable commission based upon the face amount of
such Letter of Credit, which shall

 

36



--------------------------------------------------------------------------------

be paid quarterly in arrears, on each Regularly Scheduled Payment Date, in an
amount equal to the aggregate sum of the Letter of Credit Fee for such Letter of
Credit for each day of such quarter; (B) pay to the Administrative Agent, for
the sole benefit of the Issuing Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of one-eighth percent (1/8%) of the face amount
of such Letter of Credit; and (C) pay to the Administrative Agent, for the sole
benefit of the Issuing Lender, such other issuance, amendment, renewal,
negotiation, draw, acceptance, telex, courier, postage and similar transactional
fees as are customarily charged by the Issuing Lender in respect of the issuance
and administration of similar letters of credit under its fee schedule as in
effect from time to time.

(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall promptly reimburse the Issuing Lender
for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by the Borrower within one Business Day of the drawing of such Letter
of Credit, at the sole option of the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent),
the Borrower shall be deemed to have requested a Revolving Loan, subject to the
provisions of Sections 2.2(a) and 2.7 hereof (other than the requirement set
forth in Section 2.7(d) hereof), in the amount drawn. Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Issuing Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(v) to reimburse, in full (other than
the Issuing Lender’s pro rata share of such borrowing), the Issuing Lender for
the amount drawn on such Letter of Credit. Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

(vi) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the Issuing Lender if the Issuing Lender is a Lender other than the
Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a

 

37



--------------------------------------------------------------------------------

Revolving Loan pursuant to the preceding subsection, the Administrative Agent
(and the Issuing Lender if the Issuing Lender is a Lender other than the
Administrative Agent) shall have the right to request that each Revolving Lender
fund a participation in the amount due with respect to such Letter of Credit,
and the Administrative Agent shall promptly notify each Revolving Lender thereof
(by facsimile or email confirmed by telephone, or telephone confirmed in
writing). Upon such notice, but without further action, the Issuing Lender
hereby agrees to grant to each Revolving Lender, and each Revolving Lender
hereby agrees to acquire from the Issuing Lender, an undivided participation
interest in the amount due with respect to such Letter of Credit in an amount
equal to such Revolving Lender’s Applicable Commitment Percentage of the
principal amount due with respect to such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Issuing Lender, such Revolving
Lender’s ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Revolving Lender’s Applicable Commitment
Percentage). Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by the Borrower pursuant to this subsection (vi) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Revolving Lender shall comply with its obligation
under this subsection (vi) by wire transfer of immediately available funds, in
the same manner as provided in Section 2.7 hereof with respect to Revolving
Loans. Each Revolving Lender is hereby authorized to record on its records such
Revolving Lender’s pro rata share of the amounts paid and not reimbursed on the
Letters of Credit. In addition, each Revolving Lender agrees to participate in
the Existing Letters of Credit as provided in subsection (vii) below.

(vii) Existing Letters of Credit. Schedule 2.2 hereto contains a description of
all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Revolving Lender under this Agreement on the Closing Date (each, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of Section 2.2(b)(vi) hereof, on the
Closing Date. The Borrower, the Administrative Agent and the Revolving Lenders
hereby agree that, from and after such date, the terms of this Agreement shall
apply to the Existing Letters of Credit, superseding any other agreement
theretofore applicable to them to the extent inconsistent with the terms hereof.
Notwithstanding anything to the contrary in any reimbursement agreement
applicable to the Existing Letters of Credit, the fees payable in connection
with each Existing Letter of Credit to be shared with the Revolving Lenders
shall accrue from the Closing Date at the rate provided in Section 2.2(b)(iii)
and (v) hereof.

(viii) Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. If a Letter of Credit is requested at such time that a
Revolving Lender

 

38



--------------------------------------------------------------------------------

is an Affected Lender hereunder, then (A) such Letter of Credit shall be issued
to the extent that the Administrative Agent shall have entered into satisfactory
(to the Administrative Agent and the Issuing Lender) arrangements with the
Borrower (if such Affected Lender is not a Downgraded Lender) or such Affected
Lender to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender (including, without limitation, the posting of cash collateral),
or (B) the Administrative Agent shall issue a Letter of Credit in an amount that
is the amount of the requested Letter of Credit less the Applicable Commitment
Percentage of such Affected Lender multiplied by the amount of the requested
Letter of Credit.

(ix) Letters of Credit Issued and Outstanding When One or More Revolving Lenders
are Affected Lenders. With respect to any Letters of Credit that have been
issued and are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent (and the Issuing Lender) shall have the right
to require that the Borrower or such Affected Lender cash collateralize, in form
and substance reasonably satisfactory to the Administrative Agent (and the
Issuing Lender), such Letters of Credit so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period applicable to the Revolving Credit Commitment, the Swing Line
Lender shall make a Swing Loan or Swing Loans to the Borrower in such amount or
amounts as the Borrower, through an Authorized Officer, may from time to time
request and to which the Swing Line Lender may agree; provided that the Borrower
shall not request any Swing Loan if, after giving effect thereto, (A) the
Revolving Credit Exposure would exceed the Revolving Credit Commitment, or
(B) the Swing Line Exposure would exceed the Swing Line Commitment. Each Swing
Loan shall be due and payable on the Swing Loan Maturity Date applicable
thereto. Each Swing Loan shall be made in Dollars.

(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Revolving Lenders, the Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
the then outstanding Swing Loans be refinanced as a Revolving Loan. Such
Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to the Borrower hereunder. Upon receipt of such notice by the Borrower
and the Revolving Lenders, the Borrower shall be deemed, on such day, to have
requested a Revolving Loan in the principal amount of such Swing Loan in
accordance with Sections 2.2(a) and 2.7 hereof (other than the requirement set
forth in Section 2.7(d) hereof). Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of the Administrative Agent and such Revolving
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that such Revolving Lender’s obligation to make a
Revolving Loan pursuant

 

39



--------------------------------------------------------------------------------

to Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Administrative Agent, for the
account of the Swing Line Lender, of the proceeds of such Revolving Loan shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. The Borrower irrevocably authorizes and
instructs the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan. Each
Revolving Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Revolving Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid to refund such Swing Loan.

(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), the Administrative Agent shall have the
right to request that each Revolving Lender fund a participation in such Swing
Loan, and the Administrative Agent shall promptly notify each Revolving Lender
thereof (by facsimile or email confirmed by telephone, or telephone confirmed in
writing). Upon such notice, but without further action, the Swing Line Lender
hereby agrees to grant to each Revolving Lender, and each Revolving Lender
hereby agrees to acquire from the Swing Line Lender, an undivided participation
interest in the right to share in the payment of such Swing Loan in an amount
equal to such Revolving Lender’s Applicable Commitment Percentage of the
principal amount of such Swing Loan. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Administrative Agent,
for the benefit of the Swing Line Lender, such Revolving Lender’s ratable share
of such Swing Loan (determined in accordance with such Revolving Lender’s
Applicable Commitment Percentage). Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Loans pursuant to this
Section 2.2(c)(iii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Revolving Lender shall
comply with its obligation under this Section 2.2(c)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.7
hereof with respect to Revolving Loans to be made by such Revolving Lender.

(iv) Requests for Swing Loan When One or More Revolving Lenders are Affected
Lenders. If a Swing Loan is requested at such time that a Revolving Lender is an
Affected Lender hereunder, then (A) such Swing Loan shall be issued to the
extent that the Administrative Agent shall have entered into satisfactory (to
the Administrative

 

40



--------------------------------------------------------------------------------

Agent and the Swing Line Lender) arrangements with the Borrower (if such
Affected Lender is not a Downgraded Lender) or such Affected Lender to eliminate
or mitigate the reimbursement risk with respect to such Affected Lender
(including, without limitation, the posting of cash collateral), or (B) the
Administrative Agent shall issue a Swing Loan in an amount that is the amount of
the requested Swing Loan less the Applicable Commitment Percentage of such
Affected Lender multiplied by the amount of the requested Swing Loan.

(v) Swing Loans Outstanding When One or More Revolving Lenders are Affected
Lenders. With respect to any Swing Loans that are outstanding at the time any
Revolving Lender is an Affected Lender, the Administrative Agent shall have the
right to require that such Affected Lender cash collateralize, in form and
substance reasonably satisfactory to the Administrative Agent, such Swing Loans
so as to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender.

Section 2.3. Term Loan Commitment. Subject to the terms and conditions of this
Agreement, the Term Lenders shall make (a) a Term Loan to the Borrower on the
Original Closing Date in the original principal amount of Twenty-Five Million
Dollars ($25,000,000) (the “Original Term Loan”), and (b) a Term Loan to the
Borrower on the Closing Date in the amount of the Term Loan Commitment (the
“Modified Term Loan”). The Original Term Loan shall be paid off in full with the
proceeds of the Modified Term Loan on the Closing Date. The Modified Term Loan
shall be payable in consecutive quarterly installments in the amounts set forth
in the table below, commencing June 30, 2015, and continuing on each Regularly
Scheduled Payment Date thereafter, with the balance thereof payable in full on
April 27, 2020.

 

Year

  March 31     June 30     September 30     December 31   2015     N/A      $
625,000 (1.25 %)    $ 625,000 (1.25 %)    $ 625,000 (1.25 %)  2016   $
625,000 (1.25 %)    $ 625,000 (1.25 %)    $ 625,000 (1.25 %)    $ 625,000 (1.25
%)  2017   $ 625,000 (1.25 %)    $ 937,500 (1.875 %)    $ 937,500 (1.875 %)    $
937,500 (1.875 %)  2018   $ 937,500 (1.875 %)    $ 937,500 (1.875 %)    $
937,500 (1.875 %)    $ 937,500 (1.875 %)  2019   $ 937,500 (1.875 %)    $
1,250,000 (2.50 %)    $ 1,250,000 (2.50 %)    $ 1,250,000 (2.50 %)  2020   $
1,250,000 (2.50 %)      N/A        N/A        N/A   

The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.7 hereof, whether the Term Loan will be a Base
Rate Loan or one or more Eurodollar Loans. The Term Loan may be a mixture of a
Base Rate Loan and one or more Eurodollar Loans. Once the Term Loan is made, any
portion of the Term Loan repaid may not be re-borrowed. The Term Loan Commitment
shall terminate on the date that the Term Loan has been made.

Section 2.4. DDTL Commitment.

(a) DDTL Draw Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period applicable to the DDTL Draw Commitment, the DDTL
Lenders shall make a DDTL Draw Loan or DDTL Draw Loans to the Borrower on each
DDTL Draw Loan Funding Date, in such amount or amounts as the Borrower, through
an Authorized Officer,

 

41



--------------------------------------------------------------------------------

may from time to time request, but in the aggregate principal amount not
exceeding at any time the DDTL Draw Commitment. The Borrower shall have the
option, subject to the terms and conditions set forth herein, to borrow DDTL
Draw Loans, maturing on the last day of the Commitment Period applicable to the
DDTL Draw Commitment, by means of any combination of Base Rate Loans or
Eurodollar Loans. Once DDTL Draw Loans are made, such DDTL Draw Loans may not be
repaid and re-borrowed.

(b) DDTL Term Loan. On the DDTL Conversion Date, all DDTL Draw Loans outstanding
on such date shall be converted by the DDTL Lenders into a DDTL Term Loan. On
the DDTL Conversion Date, the DDTL Draw Commitment shall be automatically
terminated, and, on and after the DDTL Conversion Date, DDTL Draw Loans shall no
longer be available. The DDTL Term Loan shall be payable in consecutive
quarterly installments, in the amount of the applicable DDTL Term Loan Principal
Payment Amount, commencing on the DDTL Term Loan First Principal Payment Date,
and continuing on each Regularly Scheduled Payment Date thereafter, with the
balance thereof payable in full on April 27, 2020. The Borrower shall notify the
Administrative Agent, in accordance with the notice provisions of Section 2.7
hereof, whether the DDTL Term Loan will be a Base Rate Loan or one or more
Eurodollar Loans. The DDTL Term Loan may be a mixture of a Base Rate Loan and
one or more Eurodollar Loans. Once the DDTL Term Loan is made, any portion of
the DDTL Term Loan repaid may not be re-borrowed. The DDTL Term Loan Commitment
shall terminate when the DDTL Term Loan is made.

Section 2.5. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing June 30,
2015, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof.

(ii) Eurodollar Loans. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin for
Eurodollar Loans), at the Derived Eurodollar Rate. Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).

(b) Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate from time to time in effect. Interest on
each Swing Loan shall be payable on the Swing Loan Maturity Date applicable
thereto. Each Swing Loan shall bear interest for a minimum of one day.

 

42



--------------------------------------------------------------------------------

(c) Term Loan.

(i) Base Rate Loan. With respect to any portion of the Term Loan that is a Base
Rate Loan, the Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing June 30, 2015, and continuing on each Regularly Scheduled Payment
Date thereafter and at the maturity thereof, at the Derived Base Rate from time
to time in effect.

(ii) Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, the Borrower shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, with the interest rate to
be fixed in advance on the first day of the Interest Period applicable thereto
through the last day of the Interest Period applicable thereto (but subject to
changes in the Applicable Margin for Eurodollar Loans), at the Derived
Eurodollar Rate. Interest on such Eurodollar Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period (provided that, if
an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).

(d) DDTL Draw Loans.

(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a DDTL Draw Loan that is a Base Rate Loan outstanding from time to
time, from the date thereof until paid at the Derived Base Rate from time to
time in effect. Interest on such Base Rate Loan shall be payable, commencing
June 30, 2015, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

(ii) Eurodollar Loans. The Borrower shall pay interest on the unpaid principal
amount of each DDTL Draw Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin for
Eurodollar Loans), at the Derived Eurodollar Rate. Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).

(e) DDTL Term Loan.

(i) Base Rate Loan. With respect to any portion of the DDTL Term Loan that is a
Base Rate Loan, the Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time, from the date thereof until paid,
commencing on

 

43



--------------------------------------------------------------------------------

the first Regularly Scheduled Payment Date following the DDTL Conversion Date,
and continuing on each Regularly Scheduled Payment Date thereafter and at the
maturity thereof, at the Derived Base Rate from time to time in effect.

(ii) Eurodollar Loans. With respect to any portion of the DDTL Term Loan that is
a Eurodollar Loan, the Borrower shall pay interest on the unpaid principal
amount of such Eurodollar Loan outstanding from time to time, with the interest
rate to be fixed in advance on the first day of the Interest Period applicable
thereto through the last day of the Interest Period applicable thereto (but
subject to changes in the Applicable Margin for Eurodollar Loans), at the
Derived Eurodollar Rate. Interest on such Eurodollar Loan shall be payable on
each Interest Adjustment Date with respect to an Interest Period (provided that,
if an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).

(f) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 8.1 or 8.11 hereof, the applicable
Default Rate shall apply without any election or action on the part of the
Administrative Agent or any Lender.

(g) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

Section 2.6. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Applicable

 

44



--------------------------------------------------------------------------------

Commitment Percentage of the Maximum Revolving Amount, or, if less, the
aggregate unpaid principal amount of Revolving Loans made by such Revolving
Lender; provided that the failure of a Revolving Lender to request a Revolving
Credit Note shall in no way detract from the Borrower’s obligations to such
Revolving Lender hereunder.

(b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.

(c) Term Loan. Upon the request of a Term Lender, to evidence the obligation of
the Borrower to repay the portion of the Term Loan made by such Term Lender and
to pay interest thereon, the Borrower shall execute a Term Note, payable to the
order of such Term Lender in the principal amount of its Applicable Commitment
Percentage of the Term Loan Commitment; provided that the failure of such Term
Lender to request a Term Note shall in no way detract from the Borrower’s
obligations to such Term Lender hereunder.

(d) DDTL Loan. Upon the request of a DDTL Lender, to evidence the obligation of
the Borrower to repay the portion of the DDTL Loans made by such DDTL Lender and
to pay interest thereon, the Borrower shall execute a DDTL Note, payable to the
order of such DDTL Lender in the principal amount of its Applicable Commitment
Percentage of such DDTL Commitment; provided that the failure of such DDTL
Lender to request a DDTL Note shall in no way detract from the Borrower’s
obligations to such DDTL Lender hereunder.

Section 2.7. Notice of Loans and Credit Events; Funding of Loans.

(a) Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to
(i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender). An Authorized Officer of the
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if the Administrative Agent or any Lender
provides funds or initiates funding based upon such verbal request, the Borrower
shall bear the risk with respect to any information regarding such funding that
is later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.

(b) Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 1:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date

 

45



--------------------------------------------------------------------------------

that the Credit Event set forth in such Notice of Loan is to occur, each such
Lender shall provide to the Administrative Agent, not later than 3:00 P.M.
(Eastern time), the amount in Dollars, in federal or other immediately available
funds, required of it. If the Administrative Agent shall elect to advance the
proceeds of such Loan prior to receiving funds from such Lender, the
Administrative Agent shall have the right, upon prior notice to the Borrower, to
debit any account of the Borrower or otherwise receive such amount from the
Borrower, promptly after demand, in the event that such Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection (b). The
Administrative Agent shall also have the right to receive interest from such
Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and the
Administrative Agent shall elect to provide such funds.

(c) Conversion and Continuation of Loans.

(i) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto. Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.

(ii) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.

(d) Minimum Amount for Loans. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than Two Hundred Fifty
Thousand Dollars ($250,000), increased by increments of Fifty Thousand Dollars
($50,000);

(ii) a Eurodollar Loan shall be in an amount of not less than Two Hundred Fifty
Thousand Dollars ($250,000), increased by increments of Two Hundred Fifty
Thousand Dollars ($250,000);

(iii) a DDTL Draw Loan shall be in an amount of not less than Two Million Five
Hundred Thousand Dollars ($2,500,000); and

(iv) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000), or such lower amount as may be agreed to by the Swing Line
Lender.

(e) Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than twelve (12) different Interest Periods at the same
time.

 

46



--------------------------------------------------------------------------------

(f) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if the Borrower requests a Revolving Loan pursuant to
Section 2.7(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Revolving Lenders are Defaulting
Lenders, the Administrative Agent shall require the non-Defaulting Lenders to
honor such request by making a non pro-rata Revolving Loan to the Borrower in an
amount equal to (i) the amount requested by the Borrower, minus (ii) the
portions of such Revolving Loan that should have been made by such Defaulting
Lenders. For purposes of such Revolving Loans, the Revolving Lenders that are
making such Revolving Loan shall do so in an amount equal to their Applicable
Commitment Percentages of the amount requested by the Borrower. For the
avoidance of doubt, in no event shall the aggregate outstanding principal amount
of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Maximum
Amount for such Lender.

Section 2.8. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments in Dollars. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
11:00 A.M. (Eastern time) on the due date thereof in immediately available
funds. Any such payments received by the Administrative Agent (or the Issuing
Lender or the Swing Line Lender) after 11:00 A.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.

(c) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each
appropriate Lender (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in the
Swing Loans, or, with respect to Letters of Credit, certain of which payments
shall be paid to the Issuing Lender) its ratable shares, if any, of the amount
of principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds. Each Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Agreement or any Note. The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.

 

47



--------------------------------------------------------------------------------

(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

(e) Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(vi), 2.2(c)(iii) and 2.7(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.

(f) Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans made to the Borrower that were not advanced pro
rata by the Revolving Lenders, any payment of any Loan may first be applied to
such Revolving Loans that were not advanced pro rata.

Section 2.9. Prepayment.

(a) Right to Prepay.

(i) The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Borrower. Such payment shall include interest accrued on the amount so prepaid
to the date of such prepayment and any amount payable under Article III hereof
with respect to the amount being prepaid. Prepayments of Base Rate Loans shall
be without any premium or penalty. Each prepayment of the Term Loan, the DDTL
Term Loan and the Additional Term Loan Facility (if any) shall be applied to the
principal installments thereof in the inverse order of their respective
maturities.

(ii) The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

 

48



--------------------------------------------------------------------------------

(iii) Notwithstanding anything in this Section 2.9 or otherwise to the contrary,
at the discretion of the Administrative Agent, in order to prepay Revolving
Loans made to the Borrower that were not advanced pro rata by all of the
Revolving Lenders, any prepayment of a Revolving Loan shall first be applied to
Revolving Loans made by the Revolving Lenders during any period in which a
Defaulting Lender or Insolvent Lender shall exist.

(b) Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) one Business Day before the Business
Day on which such prepayment is to be made, and (ii) a Eurodollar Loan by no
later than 1:00 P.M. (Eastern time) three Business Days before the Business Day
on which such prepayment is to be made. Swing Loans may be prepaid without
advance notice if prepaid through a “sweep” cash management arrangement with the
Administrative Agent.

(c) Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than the lesser of Two Hundred
Fifty Thousand Dollars ($250,000), or, with respect to a Swing Loan, the
principal balance of such Swing Loan, except in the case of a mandatory payment
pursuant to Section 2.13(d) or Article III hereof.

Section 2.10. Commitment and Other Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a commitment fee, for each day from the Closing Date through
the last day of the Commitment Period applicable to the Revolving Credit
Commitment, in an amount equal to (i) (A) the Maximum Revolving Amount at the
end of such day, minus (B) the Revolving Credit Exposure (exclusive of the Swing
Line Exposure) at the end of such day, multiplied by (ii) the Applicable
Commitment Fee Rate in effect on such day divided by three hundred sixty (360).
The commitment fee shall be payable quarterly in arrears, commencing on June 30,
2015 and continuing on each Regularly Scheduled Payment Date thereafter, and on
the last day of the Commitment Period applicable to the Revolving Credit
Commitment. Notwithstanding the foregoing, no Defaulting Lender shall be
entitled to receive a commitment fee for any period during which that Lender is
a Defaulting Lender.

(b) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

(c) DDTL Ticking Fee. The Borrower shall pay to the Administrative Agent, for
the ratable account of the DDTL Lenders, as a consideration for the DDTL Draw
Commitment, a ticking fee, for each day from the Closing Date to and including
the DDTL Conversion Date, in an amount equal to (i) (A) the DDTL Maximum Draw
Amount, minus (B) the DDTL Draw Exposure at the end of such day, multiplied by
(ii) thirty-seven and one-half (37.50) basis points

 

49



--------------------------------------------------------------------------------

divided by three hundred sixty (360). The ticking fee shall be payable quarterly
in arrears, commencing on June 30, 2015 and continuing on each Regularly
Scheduled Payment Date thereafter, and on the last day of the Commitment Period
applicable to the DDTL Draw Commitment.

Section 2.11. Modifications to Commitment.

(a) Optional Reduction of Commitments.

(i) Optional Reduction of Revolving Credit Commitment. The Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Maximum Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving the Administrative Agent not fewer than three
Business Days’ written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000). The Administrative Agent shall promptly notify each
Revolving Lender of the date of each such reduction and such Revolving Lender’s
proportionate share thereof. After each such partial reduction, the commitment
fees payable hereunder shall be calculated upon the Maximum Revolving Amount as
so reduced. If the Borrower reduces in whole the Revolving Credit Commitment, on
the effective date of such reduction (the Borrower having prepaid in full the
unpaid principal balance, if any, of the Loans, together with all interest (if
any) and commitment and other fees accrued and unpaid with respect thereto, and
provided that no Letter of Credit Exposure or Swing Line Exposure shall exist),
all of the Revolving Credit Notes shall be delivered to the Administrative Agent
marked “Canceled” and the Administrative Agent shall redeliver such Revolving
Credit Notes to the Borrower. Any partial reduction in the Maximum Revolving
Amount shall be effective during the remainder of the Commitment Period
applicable to the Revolving Credit Commitment. Upon each decrease of the Maximum
Revolving Amount, the Total Commitment Amount shall be decreased by the same
amount.

(ii) Optional Reduction of DDTL Draw Commitment. The Borrower may at any time
and from time to time prior to the DDTL Conversion Date permanently reduce in
whole or ratably in part the DDTL Maximum Draw Amount to an amount not less than
the then existing DDTL Draw Exposure, by giving the Administrative Agent not
fewer than three Business Days’ written notice of such reduction, provided that
any such partial reduction shall be in an aggregate amount, for all of the
Lenders, of not less than Five Million Dollars ($5,000,000), increased in
increments of One Million Dollars ($1,000,000). The Administrative Agent shall
promptly notify each DDTL Lender of the date of each such reduction and such
DDTL Lender’s proportionate share thereof. After each such partial reduction,
the ticking fees payable hereunder shall be calculated upon the DDTL Maximum
Draw Amount as so reduced. If the Borrower reduces in whole the DDTL Draw
Commitment, the ticking fees hereunder shall no longer be payable and the
Borrower shall no longer be able to receive further DDTL Draw Loans. All
outstanding DDTL Draw Loans shall convert on the DDTL Conversion Date as set
forth in Section 2.4 hereof. Upon each decrease of the DDTL Maximum Draw Amount,
the Total Commitment Amount shall be decreased by the same amount.

 

50



--------------------------------------------------------------------------------

(b) Increase in Commitment.

(i) At any time during the Commitment Increase Period, the Borrower may request
that the Administrative Agent increase the Total Commitment Amount by
(A) increasing the Maximum Revolving Amount, or (B) adding an additional term
loan facility to this Agreement (the “Additional Term Loan Facility”) (which
Additional Term Loan Facility shall be subject to subsection (c) below);
provided that the aggregate amount of all increases (revolver and term) made
pursuant to this subsection (b) shall not exceed Twenty-Five Million Dollars
($25,000,000). Each such request for an increase shall be in an amount of at
least Ten Million Dollars ($10,000,000), and may be made by either
(1) increasing, for one or more Revolving Lenders, with their prior written
consent, their respective Revolving Credit Commitments (2) adding a new
commitment for one or more Lenders, with their prior written consent, with
respect to the Additional Term Loan Facility, or (3) including one or more
Additional Lenders, each with a new commitment under the Revolving Credit
Commitment or the Additional Term Loan Facility, as a party to this Agreement
(each an “Additional Commitment” and, collectively, the “Additional
Commitments”).

(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement,
(B) each Additional Commitment from an Additional Lender, if any, shall be in an
amount of at least Ten Million Dollars ($10,000,000), (C) the Administrative
Agent shall provide to the Borrower and each Lender a revised Schedule 1 to this
Agreement, including revised Applicable Commitment Percentages for each of the
Lenders, if appropriate, at least three Business Days prior to the date of the
effectiveness of such Additional Commitments (each an “Additional Lender
Assumption Effective Date”), and (D) the Borrower shall execute and deliver to
the Administrative Agent and the Lenders such replacement or additional Notes as
shall be required by the Administrative Agent (if Notes have been requested by
such Lender or Lenders). The Lenders hereby authorize the Administrative Agent
to execute each Additional Lender Assumption Agreement on behalf of the Lenders.

(iii) On each Additional Lender Assumption Effective Date with respect to the
Specific Commitment being increased, as appropriate, the Lenders shall make
adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among the applicable Lenders such
outstanding amounts, based on the revised Applicable Commitment Percentages and
to otherwise carry out fully the intent and terms of this Section 2.11(b) (and
the Borrower shall pay to the applicable Lenders any amounts that would be
payable pursuant to Section 3.3 hereof if such adjustments among

 

51



--------------------------------------------------------------------------------

the applicable Lenders would cause a prepayment of one or more Eurodollar
Loans). In connection therewith, it is understood and agreed that the Maximum
Amount of any Lender will not be increased (or decreased except pursuant to
subsection (a) hereof) without the prior written consent of such Lender. The
Borrower shall not request any increase in the Total Commitment Amount pursuant
to this subsection (b) if a Default or an Event of Default shall then exist, or,
after giving pro forma effect to any such increase, would exist. At the time of
any such increase, at the request of the Administrative Agent, the Credit
Parties and the Lenders shall enter into an amendment to evidence such increase
and to address related provisions as deemed necessary or appropriate by the
Administrative Agent. Upon each increase of the Maximum Revolving Amount or the
addition of the Additional Term Loan Facility, the Total Commitment Amount shall
be increased by the same amount.

(c) Additional Term Loan Facility.

(i) The Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans, the Term Loan and the DDTL Term Loan,
(B) shall not mature earlier than the last day of the Commitment Period (but may
have amortization prior to such date), and (C) shall be treated substantially
the same as (and in any event no more favorably than) the Revolving Loans, the
Term Loan and the DDTL Term Loan, including, without limitation, similar
interest rates for such Additional Term Loan Facility and amortization
consistent with that in effect for the remainder of the Term Loan.

(ii) The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender providing a commitment with respect to the Additional Term
Loan Facility, each Additional Lender providing a commitment with respect to the
Additional Term Loan Facility, and the Administrative Agent. Notwithstanding
anything herein to the contrary, the Additional Term Loan Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
Section 2.11(b) and (c) hereof (including, without limitation, amendments to the
definitions in this Agreement and Section 9.8 hereof for the purpose of treating
such Additional Term Loan Facility pari passu with the other Loans).

Section 2.12. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

 

52



--------------------------------------------------------------------------------

Section 2.13. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.

(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrower shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.

(c) DDTL Draw Exposure. If, at any time, the DDTL Draw Exposure shall exceed the
DDTL Draw Commitment, the Borrower shall, as promptly as practicable, but in no
event later than the next Business Day, pay an aggregate principal amount of the
DDTL Draw Loans sufficient to bring the DDTL Draw Exposure within the DDTL Draw
Commitment.

(d) Mandatory Prepayments. The Borrower shall, until the Term Loan and the DDTL
Term Loan (and Additional Term Loan Facility, if any) is paid in full, make
Mandatory Prepayments (each a “Mandatory Prepayment”) in accordance with the
following provisions:

(i) Excess Cash Flow. If the Leverage Ratio, calculated for a fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2014), is greater
than or equal to 3.00 to 1.00 (each such year an “Excess Cash Flow Year”), then
the Borrower shall, within ten days after the date the Borrower has delivered
its annual audit report (pursuant to Section 5.3(b) hereof) for such Excess Cash
Flow Year, make a Mandatory Prepayment in an amount of not less than fifty
percent (50%) of the Excess Cash Flow (if any) for such Excess Cash Flow Year.

(ii) Sale of Assets. Upon the sale or other disposition of any assets by a
Company (permitted pursuant to Section 5.12 hereof) to any Person other than in
the ordinary course of business, and, to the extent the proceeds of such sale or
other disposition are in excess of Two Million Five Hundred Thousand Dollars
($2,500,000) during any fiscal year of the Borrower and are not to be reinvested
in fixed assets or other similar assets within one hundred eighty (180) days of
such sale or other disposition, the Borrower shall make a Mandatory Prepayment,
on the date of such sale or other disposition, in an amount equal to one hundred
percent (100%) of the proceeds of such disposition net of amounts required to
pay taxes and reasonable costs applicable to such sale or disposition.

(iii) Material Recovery Event. Within ten days after the occurrence of a
Material Recovery Event, the Borrower shall furnish to the Administrative Agent
written notice thereof. Within thirty (30) days after such Material Recovery
Event, the Borrower shall notify the Administrative Agent of the Borrower’s
determination as to whether or not to replace, rebuild or restore the affected
property (a “Material Recovery

 

53



--------------------------------------------------------------------------------

Determination Notice”). If the Borrower decides not to replace, rebuild or
restore such property, or if the Borrower has not delivered the Material
Recovery Determination Notice within thirty (30) days after such Material
Recovery Event, then the net proceeds of insurance paid in connection with such
Material Recovery Event, when received, shall be paid as a Mandatory Prepayment.
If the Borrower decides to replace, rebuild or restore such property, then any
such replacement, rebuilding or restoration must be (A) commenced within six
months of the date of the Material Recovery Event, and (B) substantially
completed within twelve (12) months of such commencement date or such longer
period of time necessary to complete the work with reasonable diligence and
approved in writing by the Administrative Agent, in its reasonable discretion,
with such casualty insurance proceeds and other funds available to the
appropriate Companies for replacement, rebuilding or restoration of such
property. Any amounts of such net insurance proceeds in connection with such
Material Recovery Event not applied to the costs of replacement or restoration
shall be applied as a Mandatory Prepayment.

(iv) Additional Indebtedness. If, at any time, any of the Companies shall incur
Indebtedness other than Indebtedness permitted pursuant to Section 5.8 hereof
(which other Indebtedness shall not be incurred without the prior written
consent of the Administrative Agent and the Required Lenders), the Borrower
shall make a Mandatory Prepayment, on the date that such Indebtedness is
incurred, in an amount equal to one hundred percent (100%) of the net cash
proceeds of such Indebtedness, net of costs and expenses related thereto.

(v) Additional Equity. Within thirty (30) days after any equity offering (other
than the offering or exercise of stock options or other equity awards pursuant
to management incentive plans or to finance an Acquisition permitted under
Section 5.13 hereof) by the Borrower, the Borrower shall make a Mandatory
Prepayment in an amount equal to fifty percent (50%) of the net cash proceeds of
such equity offering; provided that a Mandatory Prepayment shall not be required
with respect to any proceeds of such equity offering that are concurrently used
to purchase a comparable amount of outstanding equity securities of the
Borrower.

(e) Application of Mandatory Prepayments.

(i) Involving a Company Prior to an Event of Default. So long as no Event of
Default shall have occurred, each Mandatory Prepayment required to be made
pursuant to subsection (d) hereof shall be applied (A) first, on a pro rata
basis among the Term Loan, the DDTL Term Loan (if any) and the Additional Term
Loan Facility (if any) (ratably according to the outstanding principal amount
thereunder) until paid in full, and (B) second, to any outstanding Revolving
Loans.

(ii) Involving a Company After an Event of Default. If a Mandatory Prepayment is
required to be made pursuant to subsection (d) hereof at the time that an Event
of Default shall have occurred, then such Mandatory Prepayment shall be paid by
the Borrower to the Administrative Agent to be applied to the following, on a
pro rata basis among: (A) the Maximum Revolving Amount (with payments to be made
in the

 

54



--------------------------------------------------------------------------------

following order: Revolving Loans, Swing Loans, and to be held by the
Administrative Agent in a special account as security for any Letter of Credit
Exposure pursuant to subsection (iii) hereof), (B) the unpaid principal balance
of the Term Loan, (C) the unpaid principal balance of the DDTL Term Loan (if
any), and (D) the unpaid principal balance of the Additional Term Loan Facility
(if any); provided that (1) the Revolving Lenders shall have the option to
(y) permanently reduce the Revolving Credit Commitment by the amount of such
Mandatory Prepayment allocated thereto, or (z) altogether forego such Mandatory
Prepayment, in which case it will be applied pro rata to the Term Loan, the DDTL
Term Loan (if any) and the Additional Term Loan Facility (if any); and (2) if
there shall be no Credit Exposure under any Specific Commitment, the then
remaining Mandatory Prepayment shall be paid to the other Specific Commitments.

(iii) Involving Letters of Credit. If an Event of Default has occurred and is
continuing, any amounts to be distributed for application to a Revolving
Lender’s liabilities with respect to any Letter of Credit Exposure as a result
of a Mandatory Prepayment shall be held by the Administrative Agent in an
interest bearing trust account (the “Special Trust Account”) as collateral
security for such liabilities until a drawing on any Letter of Credit, at which
time such amounts, together with interest accrued thereon, shall be released by
the Administrative Agent and applied to such liabilities. If any such Letter of
Credit shall expire without having been drawn upon in full, the amounts held in
the Special Trust Account with respect to the undrawn portion of such Letter of
Credit, together with interest accrued thereon, shall be applied by the
Administrative Agent in accordance with the provisions of subsections (i) and
(ii) above.

(f) Mandatory Payments Generally. Unless otherwise designated by the Borrower,
each Mandatory Prepayment made with respect to a Specific Commitment pursuant to
subsection (a) or (d) hereof shall be applied in the following order: (i) first,
to the outstanding Base Rate Loans, and (ii) second, to the outstanding
Eurodollar Loans, provided that, in each case, if the outstanding principal
amount of any Eurodollar Loan shall be reduced to an amount less than the
minimum amount set forth in Section 2.7(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.13 shall be subject to the prepayment provisions set forth in
Article III hereof. Each Mandatory Prepayment made with respect to the Term
Loan, the DDTL Term Loan and the Additional Term Loan Facility (if any) shall be
applied to the payments of principal in the inverse order of maturities.

Section 2.14. Swap Obligations Keep-Well Provision. The Borrower, to the extent
that it is an “eligible contract participant” as defined in the Commodity
Exchange Act, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of the
Borrower under this Section 2.14 shall remain in full force and effect until all
Obligations are paid in full. The Borrower intends that this Section 2.14
constitute, and this Section 2.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

55



--------------------------------------------------------------------------------

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for (1) Taxes which are governed by Section 3.2 hereof, and (2) Excluded
Taxes);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(C) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor (which shall include the
method for calculating such amount

 

56



--------------------------------------------------------------------------------

and reasonable detail with respect to the calculation), the Borrower shall,
within three days after receipt of a written request therefor, pay or cause to
be paid to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.

(c) For purposes of this Section 3.1, the Dodd-Frank Act, any requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) under Basel III,
and any rules, regulations, orders, requests, guidelines and directives adopted,
promulgated or implemented in connection with any of the foregoing, regardless
of the date adopted, issued, promulgated or implemented, are deemed to have been
introduced and adopted after the Closing Date.

(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 together with a reasonably detailed calculation and description of
such amounts contemplated by this Section 3.1, submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be rebuttably
presumptive evidence as to such additional amounts. In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its reasonable credit judgment) shall deem applicable. The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

(e) Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within one year after
the occurrence of the event giving rise to such entitlement or, if later, such
Lender having knowledge of such event.

Section 3.2. Taxes.

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As soon as practicable thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrower shall

 

57



--------------------------------------------------------------------------------

indemnify the Administrative Agent and the appropriate Lenders within five
Business Days after request for payment is made for any incremental Taxes or
Other Taxes paid or payable by the Administrative Agent or such Lender as a
result of any such failure.

(c) If any Lender shall be so indemnified by a Credit Party, such Lender shall
use reasonable efforts to obtain the benefits of any refund, deduction or credit
for any taxes or other amounts with respect to the amount paid by such Credit
Party and shall reimburse such Credit Party to the extent, but only to the
extent, that such Lender shall receive a refund with respect to the amount paid
by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender. If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income taxes shall not have been
reduced by a credit or deduction for the full amount reimbursed to such Credit
Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.

(d) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent two copies of either
U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement with respect to such interest and two copies
of a Form W-8BEN, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by Credit Parties under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement or such other Loan Document. In addition, each
Non-U.S. Lender shall deliver such forms or appropriate replacements promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. In addition, any Lender, if reasonably requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that such Lender is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this subsection (d), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this subsection
(d) that such Non-U.S. Lender is not legally able to deliver.

 

58



--------------------------------------------------------------------------------

(e) Any Lender that is not a Non-U.S. Lender shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that (i) such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender, and (ii) to the extent that such Lender fails to comply with the
requirements of this subpart (f), such Lender shall not be entitled to
additional compensation otherwise payable under this Section 3.2 if such
additional compensation would not have been required had such Lender so
complied.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(h) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(i) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower

 

59



--------------------------------------------------------------------------------

has given a notice (including a written or verbal notice that is subsequently
revoked) requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice (including a written
or verbal notice that is subsequently revoked) thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment of a Eurodollar
Loan on a day that is not the last day of an Interest Period applicable thereto,
(d) any conversion of a Eurodollar Loan to a Base Rate Loan on a day that is not
the last day of an Interest Period applicable thereto, or (e) any compulsory
assignment of such Lender’s interests, rights and obligations under this
Agreement pursuant to Section 10.3(c) or 10.12 hereof. Such indemnification
shall be in an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amounts so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Borrower (with a copy to
the Administrative Agent) by any Lender, together with a reasonably detailed
calculation and description of such amounts shall be rebuttably presumptive
evidence as to such amounts. The obligations of the Borrower pursuant to this
Section 3.3 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 3.1 or 3.2(a) hereof.

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist,

 

60



--------------------------------------------------------------------------------

and all outstanding Eurodollar Loans payable to such Lender shall automatically
convert (if conversion is permitted under this Agreement) into a Base Rate Loan,
or be repaid (if no conversion is permitted) at the end of the then current
Interest Periods with respect thereto or sooner, if required by law or such
assertion.

(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain such Eurodollar Loan shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of such Eurodollar Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be satisfactory to
the Administrative Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.10 hereof
(provided that the Borrower (or the succeeding Lender, if such Lender is
willing) shall be obligated to pay the assignment fee referred to therein), and
(h) until such time as such replacement shall be consummated, the Borrower shall
pay all additional amounts (if any) required pursuant to Section 3.1 or 3.2(a)
hereof, as the case may be; provided that a Lender shall not be required to make
any such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to replace such Lender cease
to apply.

Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.

 

61



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Sections 4.2 and 4.3 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

(b) the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.7 hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

Section 4.2. Certain Closing Deliveries Under the Original Credit Agreement. The
Borrower caused the following conditions to be satisfied prior to the Closing
Date in connection with the Original Credit Agreement.

(a) Subsidiary Documents. Each Guarantor of Payment executed and delivered to
the Administrative Agent (i) a Guaranty of Payment, and (ii) a Security
Agreement.

(b) Pledge Agreements. The Borrower and each Guarantor of Payment that had a
Subsidiary (i) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, a Pledge Agreement with respect to the Pledged
Securities, (ii) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities were certificated).

(c) Intellectual Property Security Agreements. The Borrower and each Guarantor
of Payment that owned federally registered intellectual property executed and
delivered to the Administrative Agent, for the benefit of the Lenders, an
Intellectual Property Security Agreement.

 

62



--------------------------------------------------------------------------------

(d) Control Agreements. The Borrower delivered to the Administrative Agent an
executed Control Agreement for certain Deposit Accounts maintained by the
Borrower or a Guarantor of Payment.

(e) Landlords’ Waivers. The Borrower delivered Landlord’s Waivers for the
locations identified on Schedule 6.9 as being subject to Landlords’ Waivers
prior to the Closing Date.

(f) Advertising Permission Letter. The Borrower delivered to the Administrative
Agent an advertising permission letter.

Section 4.3. Closing Deliveries Under Restated Credit Agreement. The Borrower
shall cause the following conditions to be satisfied on or prior to the Closing
Date. The obligation of the Lenders, the Issuing Lender and the Swing Line
Lender to participate in the Credit Event on the Closing Date is subject to the
Borrower satisfying each of the following conditions prior to or concurrently
with such Credit Event:

(a) Notes as Requested. The Borrower shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, (ii) each Term Lender requesting a Term Note
such Term Lender’s Term Note, (iii) each DDTL Lender requesting a DDTL Note such
DDTL Lender’s DDTL Note, and (iv) the Swing Line Lender the Swing Line Note.

(b) Guaranty of Payment and Security Document Confirmations. Each Guarantor of
Payment shall have executed and delivered to the Administrative Agent a
confirmation, in form and substance satisfactory to the Administrative Agent, of
the continuing effectiveness of (i) the Guaranty of Payment, as applicable,
executed by such Guarantor of Payment in connection with the Original Credit
Agreement, and (ii) the Security Documents, as applicable, executed by such
Guarantor of Payment in connection with the Original Credit Agreement.

(c) Control Agreements. The Borrower shall have delivered to the Administrative
Agent an executed Control Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, for each Deposit Account and each
Securities Account maintained by the Borrower or a Guarantor of Payment;
provided that the Borrower shall not be required to deliver a Control Agreement
(i) with respect to a Deposit Account or Securities Account for which a Control
Agreement was delivered prior to the Closing Date, or (ii) with respect to any
Deposit Account or Securities Account if it would not be required to deliver a
Control Agreement pursuant to Section 5.21(c) hereof.

(d) Landlords’ Waivers and Mortgagees’ Waivers. The Borrower shall have
delivered a Landlord’s Waivers or a mortgagee’s waiver for each location of a
Company where any of the collateral securing any part of the Obligations is
located, unless such location is owned by the Company that owns the collateral
located there; provided that the Borrower shall

 

63



--------------------------------------------------------------------------------

not be required to deliver a Landlord’s Waiver (i) with respect to any such
location for which a waiver was delivered prior to the Closing Date, or
(ii) with respect to any such location if it would not be required to deliver a
Landlord’s Waiver (or such requirement is waived) pursuant to Section 5.21(d)
hereof.

(e) Lien Searches. With respect to the property owned or leased by the Borrower
and each Guarantor of Payment, and any other property securing the Obligations,
the Borrower shall have caused to be delivered to the Administrative Agent
(i) the results of updated Uniform Commercial Code lien searches, reasonably
satisfactory to the Administrative Agent and the Lenders, (ii) the results of
updated federal and state tax lien and judicial lien searches, reasonably
satisfactory to the Administrative Agent and the Lenders, and (iii) Uniform
Commercial Code termination statements reflecting termination of all U.C.C.
Financing Statements previously filed by any Person and not expressly permitted
pursuant to Section 5.9 hereof.

(f) Officer’s Certificate, Resolutions, Organizational Documents. The Borrower
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents and the execution and performance of other Related Writings
to which such Credit Party is a party, and the consummation of the transactions
contemplated thereby, and (ii) the Organizational Documents of such Credit
Party.

(g) Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state where such Credit Party is incorporated or formed.

(h) Legal Opinion. The Borrower shall have delivered to the Administrative Agent
an opinion of counsel for the Borrower and each other Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.

(i) Insurance Policies. The Borrower shall have delivered to the Administrative
Agent certificates of insurance on ACORD 25 and 27 or 28 form and proof of
endorsements reasonably satisfactory to the Administrative Agent and the
Lenders, providing for adequate real property, personal property and liability
insurance for each Company, with the Administrative Agent, on behalf of the
Lenders, listed as mortgagee, lender’s loss payee and additional insured, as
appropriate.

(j) Financial Reports. The Borrower shall have delivered to the Administrative
Agent (i) audited financial statements of the Borrower for the fiscal year ended
December 31, 2014, prepared on a Consolidated basis, in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) all management
letters and reports prepared by independent public accountants for the fiscal
year ended December 31, 2014.

 

64



--------------------------------------------------------------------------------

(k) Pro-Forma Projections. The Borrower shall have delivered to the
Administrative Agent annual pro-forma projections of financial statements (which
report shall include balance sheets and statements of income (loss) and
cash-flow) of the Borrower for the fiscal years ending December 31,
2015, December 31, 2016 and December 31, 2017, in each case prepared on a
Consolidated basis, in form and substance reasonably satisfactory to the
Administrative Agent.

(l) Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrower shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all reasonable and properly documented legal fees and expenses of the
Administrative Agent in connection with the preparation and negotiation of the
Loan Documents.

(m) Closing Certificate. The Borrower shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists or immediately after
the first Credit Event will exist, and (iii) each of the representations and
warranties contained in Article VI hereof are true and correct in all material
respects as of the Closing Date.

(n) Letter of Direction. The Borrower shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

(o) No Material Adverse Change. No material adverse change, in the reasonable
opinion of the Administrative Agent, shall have occurred (or is reasonably
expected to occur) in the operations, business, assets, condition (financial or
otherwise) or prospects of the Companies taken as a whole since December 31,
2014.

(p) Miscellaneous. The Borrower shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property (including, if
applicable, insurance required by the National Flood Insurance Reform Act of
1994) in such form, written by such companies, in such amounts, for such
periods, and against such risks as is customarily maintained by comparable
companies engaged in the same or similar lines of business, with provisions
reasonably satisfactory to the Administrative Agent for, with respect to Credit
Parties,

 

65



--------------------------------------------------------------------------------

payment of all losses thereunder to the Administrative Agent, for the benefit of
the Lenders, and such Company as their interests may appear (with lender’s loss
payable and additional insured endorsements, as appropriate, in favor of the
Administrative Agent, for the benefit of the Lenders), and, if required by the
Administrative Agent, the Borrower shall deposit the policies with the
Administrative Agent. Any such policies of insurance shall provide for no fewer
than thirty (30) days prior written notice of cancellation to the Administrative
Agent and the Lenders. Any sums received by the Administrative Agent, for the
benefit of the Lenders, in payment of insurance losses, returns, or unearned
premiums under the policies shall be applied as set forth in Section 2.13(d) and
(e) hereof. The Administrative Agent is hereby authorized to act as
attorney-in-fact for the Companies, after the occurrence and during the
continuance of an Event of Default, in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, the Administrative Agent may, at its
option, provide such insurance and the Borrower shall pay to the Administrative
Agent, upon demand, the cost thereof. Should the Borrower fail to pay such sum
to the Administrative Agent upon demand, interest shall accrue thereon, from the
date of demand until paid in full, at the Default Rate. Within ten days of the
Administrative Agent’s written request, the Borrower shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer.

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions (except for non-compliance being
contested in good faith by appropriate and timely proceedings); and (c) all of
its other material obligations calling for the payment of money (except only
those so long as and to the extent that nonpayment of the same would not cause a
Material Adverse Effect) before such payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. The Borrower shall deliver to the Administrative
Agent, within forty-five (45) days after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, balance sheets of the
Companies as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in form and detail reasonably
satisfactory to the Administrative Agent and the Lenders and certified by a
Financial Officer; provided that delivery pursuant to subsection (f) below of
copies of the Form 10-Q quarterly report of the Companies for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
subsection (a).

 

66



--------------------------------------------------------------------------------

(b) Annual Audit Report. The Borrower shall deliver to the Administrative Agent,
within ninety (90) days after the end of each fiscal year of the Borrower, an
annual audit report of the Companies for that year prepared on a Consolidated
basis, in form and detail reasonably satisfactory to the Administrative Agent
and the Lenders and certified by an unqualified opinion of an independent public
accountant reasonably satisfactory to the Administrative Agent, which report
shall include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for that period; provided that delivery pursuant to
subsection (f) below of copies of the Form 10-K annual report of the Companies
for such period filed with the SEC shall be deemed to satisfy the requirements
of this subsection (b).

(c) Compliance Certificate. The Borrower shall deliver to the Administrative
Agent, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

(d) Management Reports. The Borrower shall deliver to the Administrative Agent,
concurrently with the delivery of the quarterly and annual financial statements
set forth in subsections (a) and (b) above, a copy of any management report,
letter or similar writing furnished to the Companies by the accountants in
respect of the systems, operations, financial condition or properties of the
Companies.

(e) Annual Budget. The Borrower shall deliver to the Administrative Agent,
within thirty (30) days after the end of each fiscal year of the Borrower, an
annual budget of the Companies for the then current fiscal year, to be in form
and detail reasonably satisfactory to the Administrative Agent.

(f) Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent, as soon as available, (i) copies of Form 10-Q quarterly
reports, Form 10-K annual reports and Form 8-K current reports, (ii) notice of
(and upon the request of the Administrative Agent, copies of) any other filings
made by the Borrower with the SEC, and (iii) notice of (and, upon the request of
the Administrative Agent, copies of) any other information that is provided by
the Borrower to its shareholders generally.

(g) Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent, for the benefit of the Lenders, within ten days of the
written request of the Administrative Agent or any Lender, such other
information about the financial condition, properties and operations of any
Company as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be submitted in form and detail
reasonably satisfactory to the Administrative Agent or such Lender and certified
by a Financial Officer of the Borrower.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete, in all material respects, records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon notice to such Company)
permit the Administrative Agent or any Lender, or any representative of the
Administrative Agent or such Lender, to examine such Company’s books and records
and to make excerpts therefrom and transcripts thereof.

 

67



--------------------------------------------------------------------------------

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its material rights and franchises necessary for
its business, except for (i) a liquidation, dissolution, wind up or other
termination of existence in connection with any of the events permitted pursuant
to Section 5.12 hereof; and (ii) a liquidation, dissolution or wind up of a
Subsidiary that is a holding company, provided that, if such Subsidiary is a
Credit Party, the assets held by such Subsidiary are transferred to one or more
Credit Parties,

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date, together with businesses reasonably similar or related
thereto.

Section 5.6. ERISA Pension and Benefit Plan Compliance. No Controlled Group
member shall incur any accumulated funding deficiency within the meaning of
ERISA, or any liability to the PBGC, established thereunder in connection with
any Pension Plan, excluding in either case, situations which do not have a
Material Adverse Effect. The Borrower shall furnish to the Administrative Agent
and the Lenders (a) as soon as possible and in any event within thirty (30) days
after any Controlled Group member knows or has reason to know that any material
Reportable Event with respect to any Pension Plan administered by such
Controlled Group member has occurred, a statement of a Financial Officer of such
Controlled Group member, setting forth details as to such Reportable Event and
the action that such Controlled Group member proposes to take with respect
thereto, together with a copy of the notice of such Reportable Event given to
the PBGC if a copy of such notice is available to such Controlled Group member,
and (b) promptly after receipt thereof, a copy of any material notice a
Controlled Group member may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Controlled Group
member; provided that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service or to
letters or notices with respect to an ERISA Plan, which do not threaten a
material liability of any Company. The Borrower shall promptly notify the
Administrative Agent of any material taxes assessed, proposed to be assessed or
that the Borrower has reason to believe may be assessed against a Company by the
Internal Revenue Service with respect to any ERISA Plan. As used in this
Section 5.6 and in Section 6.11 hereof, “material” means the measure of a matter
of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth. As soon as practicable, and in any event
within twenty (20) days, after any Company shall become aware that an ERISA
Event shall have occurred, such Company shall provide the Administrative Agent
with notice of such ERISA Event with a certificate by a Financial Officer of
such Company setting forth the details of the event and the action such Company
or another Controlled Group member proposes to take with respect thereto. The
Borrower shall, at the reasonable request of the Administrative Agent, deliver
or cause to be delivered to the Administrative Agent true and correct copies of
any documents relating to an ERISA Plan, excluding any documents providing
information regarding individual participants or the disclosure of which would
reasonably be expected to violate applicable law.

 

68



--------------------------------------------------------------------------------

Section 5.7. Financial Covenants.

(a) Leverage Ratio. The Borrower shall not suffer or permit the Leverage Ratio,
as of the most recently completed fiscal quarter of the Borrower, to exceed
(i) 3.50 to 1.00 on the Closing Date through December 30, 2015, (ii) 3.25 to
1.00 on December 31, 2015 through June 29, 2016, (iii) 3.00 to 1.00 on June 30,
2016 through December 30, 2016, and (iv) 2.75 to 1.00 on December 31, 2016 and
thereafter.

(b) Fixed Charge Coverage Ratio. The Borrower shall not suffer or permit the
Fixed Charge Coverage Ratio, as of the end of any fiscal quarter of the
Borrower, to be less than 1.10 to 1.00 on the Closing Date and thereafter.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Seventy-Five Million
Dollars ($75,000,000) at any time outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

(e) loans to, and guaranties of Indebtedness of, a Company that is not a Credit
Party from a Credit Party so long as such loans and guaranties are permitted
under Section 5.11(viii) hereof;

(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(g) Indebtedness in respect of tenders, bids, performance bonds, warranty bonds,
bid bonds, appeal bonds, surety bonds, licensing bonds and completion or
performance guarantees and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business

 

69



--------------------------------------------------------------------------------

and Indebtedness arising out of advances on exports, advances on imports,
advances on trade receivables, customer prepayments and similar transactions in
the ordinary course of business and consistent with past practice of the
Companies;

(h) Indebtedness (other than Indebtedness as set forth in subparts (i) and
(j) below) arising from agreements of the Companies providing for
indemnification, adjustment of purchase price, earn outs, noncompetition or
consulting agreements or similar obligations, in each case, incurred or assumed
in connection with Acquisitions permitted pursuant to Section 5.13 hereof or the
disposition of any business, assets or a Subsidiary of a Company, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(i) in addition to the Indebtedness permitted pursuant to subpart (h) above,
unsecured, subordinated (by its terms) Indebtedness incurred in respect of
non-compete agreements owing to officers, directors or employees of the
Companies that in the aggregate do not require or have scheduled payments in
excess of One Million Dollars ($1,000,000) in any fiscal year of the Borrower;

(j) in addition to the Indebtedness permitted pursuant to subpart (h) above,
unsecured subordinated (by its terms) Indebtedness owing to sellers in
connection with Acquisitions permitted pursuant to Section 5.13 hereof; provided
that, if any such Indebtedness owing to a seller in connection with a specific
Acquisition is for an amount greater than Two Million Dollars ($2,000,000), then
such Indebtedness shall be, to the extent requested by the Administrative Agent,
subject to a Subordination Agreement;

(k) the Bank Product Obligations;

(l) Indebtedness incurred in connection with the financing of insurance
premiums; and

(m) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Fifteen Million
Dollars ($15,000,000) at any time outstanding.

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

70



--------------------------------------------------------------------------------

(c) any Lien granted to the Administrative Agent to secure the Secured
Obligations, for the benefit of the Lenders (and affiliates thereof);

(d) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;

(e) Liens on deposits and purchase money Liens on fixed assets securing the
loans and Capitalized Lease Obligations pursuant to Section 5.8(b) hereof,
provided that such Liens are limited to the purchase price and only attaches to
the property being acquired and deposits made in connection with such purchases;

(f) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capitalized Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
licensing bonds, warranty bonds, bids, leases, government contracts, trade
contracts, completion or performance guarantees and other obligations of a like
nature incurred in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;

(h) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by any Company, as tenant, in the ordinary course of
business;

(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, including Liens
of a collecting bank arising in the ordinary course of business under
Section 4-208 of the U.C.C.;

(j) Liens solely on earnest money deposits made by the Borrower or any of its
Subsidiaries in connection with any letter of intent or purchase agreement
executed in connection with a transaction permitted by this Agreement;

(k) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;

(l) Liens securing insurance premium financing arrangements in connection with
Indebtedness permitted pursuant to Section 5.8(l) hereof;

 

71



--------------------------------------------------------------------------------

(m) pledges, deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty, workmen’s compensation or liability insurance in an
aggregate principal amount not to exceed Two Million Five Hundred Thousand
Dollars ($2,500,000);

(n) an agreement to transfer any property in a disposition permitted under
Section 5.12, to the extent that such an agreement may constitute a Lien and
Liens on earnest money deposits of cash or Cash Equivalents made by the
Companies in connection with any Disposition permitted under Section 5.12
hereof;

(o) any encumbrance or restriction with respect to the equity interests of any
joint venture or similar arrangement created after the Closing Date and pursuant
to the joint venture or similar agreements with respect to such joint venture or
similar arrangements permitted under this Agreement;

(p) Liens arising by virtue of a judgment or judicial order against any Credit
Party or Subsidiary or any assets thereof, in an amount not to exceed One
Million Dollars ($1,000,000), as long as such Liens are in existence for less
than twenty (20) consecutive days or being properly contested (and at all times
junior to the Liens of the Administrative Agent, if any);

(q) Liens on cash collateral provided by the Companies to secure letters of
credit outstanding as of the Closing Date, but only so long as such Liens are
released no later than thirty (30) days after the Closing Date; and

(r) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness securing amounts, in the aggregate
for all Companies, not to exceed Five Hundred Thousand Dollars ($500,000) at any
time.

No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets, (ii) customary provisions in
joint venture agreements restricting liens on joint venture assets (to the
extent joint ventures are permitted by this Agreement), (iii) customary
provisions in licenses of intellectual property that restrict the creation of
liens entered into in the ordinary course of business, (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
entered into in the ordinary course of business, and (v) customary restrictions
and conditions contained in any agreement relating to the sale of any asset
permitted under Section 5.12 hereof pending the consummation of such sale) that
would prohibit the Administrative Agent or the Lenders from acquiring a security
interest, mortgage or other Lien on, or a collateral assignment of, any of the
property or assets of such Company.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

72



--------------------------------------------------------------------------------

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) investments in Cash Equivalents;

(iii) Permitted Investments;

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) of, a Company from or by a Company so long as each such
Company is a Credit Party;

(vi) any loans by a Company (that is not a Credit Party) to, investments by a
Company (that is not a Credit Party) in, and guaranties by a Company (that is
not a Credit Party) of Indebtedness of, another Company;

(vii) any advance or loan to an officer or employee of a Company as an advance
on commissions, travel and other items in the ordinary course of business, so
long as all such advances and loans (other than through use of company credit
cards or similar purchase cards) from all Companies aggregate not more than the
maximum principal sum of Five Hundred Thousand Dollars ($500,000) at any time
outstanding;

(viii) any loans by a Credit Party to, investments by a Credit Party in, and
guaranties by a Credit Party of Indebtedness of, a Company that is not a Credit
Party, so long as the aggregate amount thereof shall not exceed Five Hundred
Thousand Dollars ($500,000) at any time outstanding;

(ix) the holdings of any stock or equity interest that remains following the
sale or other disposition of a Company (or a majority interest therein)
permitted by Section 5.12 hereof;

(x) guaranties that constitute Indebtedness permitted under Section 5.8 hereof;

 

73



--------------------------------------------------------------------------------

(xi) accounts receivable arising and trade credit granted in the ordinary course
of business and securities of account debtors received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors; or

(xii) guaranties by a Company of operating leases (other than Capitalized Lease
Obligations) or of other obligations that do not constitute Indebtedness, in
each case entered into by a Company in the ordinary course of business.

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that:

(a) a Company (other than the Borrower) may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or
(ii) any one or more Guarantors of Payment (provided that at least one Guarantor
of Payment shall be the continuing or surviving Person);

(b) a Company may sell, lease, transfer or otherwise dispose of any of its
assets to (i) the Borrower or (ii) any Guarantor of Payment;

(c) a Company (other than a Credit Party) may merge with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Company;

(d) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in such Company’s business; provided that no
Company may sell or otherwise dispose of any material amount of Collateral if an
Event of Default shall then exist or immediately thereafter shall begin to
exist;

(e) a Company may undertake and complete sales, transfers, leases or other
dispositions of assets not otherwise permitted by this Section 5.12; provided
that the aggregate gross proceeds (including non-cash proceeds) of any or all
assets sold, transferred, leased or otherwise disposed of in reliance upon this
paragraph (e) shall not exceed, in any fiscal year of the Borrower, Two Million
Five Hundred Thousand Dollars ($2,500,000);

(f) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof;

(g) a Company may terminate a lease of real or personal property that is not
necessary for the ordinary course of business, could not reasonably be expected
to have a Material Adverse Effect and does not result from a Company’s default;
and

 

74



--------------------------------------------------------------------------------

(h) a disposition of the equity interests of Suburban for fair value in an arm’s
length transaction or pursuant to the Suburban Shareholder Agreement;

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as such Acquisition
meets all of the following requirements:

(a) in the case of an Acquisition that involves a merger, amalgamation or other
combination including the Borrower, the Borrower shall be the surviving entity;

(b) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;

(c) the business to be acquired shall be similar, or related to, or incidental
to the lines of business of the Companies;

(d) the Companies shall be in full compliance with the Loan Documents both prior
to and after giving pro forma effect to such Acquisition;

(e) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(f) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

(g) the Leverage Ratio, both prior to and after giving pro forma effect to such
Acquisition, is less than one quarter (0.25) turn below the Leverage Ratio
requirement then in effect pursuant to Section 5.7 hereof; and

(h) the Liquidity Amount shall be no less than Fifteen Million Dollars
($15,000,000) after giving pro forma effect to such Acquisition.

Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:

(a) a Default or Event of Default has occurred hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing for any reason ceases in any material respect to be true and
complete;

(b) the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that would reasonably be
expected to have a Material Adverse Effect; or

 

75



--------------------------------------------------------------------------------

(c) the Borrower learns that there has occurred or begun to exist any event,
condition or thing that could reasonably be expected to have a Material Adverse
Effect.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

(a) the Companies may make Capital Distributions so long as (i) no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist, and (ii) the Borrower shall have
provided to the Administrative Agent a certificate prior to the making of any
such Capital Distribution showing compliance with Section 5.7 hereof (after
giving proforma effect to such Capital Distribution);

(b) Suburban may make such Restricted Payments as are required under the
Suburban Shareholder Agreement; and

(c) the Companies may make regularly scheduled payments of principal and
interest with respect to Subordinated Indebtedness, so long as (i) no Default or
Event of Default shall then exist or, after giving proforma effect to such
payment, thereafter shall begin to exist, and (ii) the Borrower shall be in
compliance with Section 5.7 hereof after giving proforma effect to such
principal payment.

Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any notice any Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any ownership interest or
performs any of its operations, in violation of any material provision of
Environmental Law. As used in this Section 5.16, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise. The Borrower shall defend, indemnify and hold
the Administrative Agent and the Lenders harmless against all properly
documented costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any

 

76



--------------------------------------------------------------------------------

Affiliate (other than a Company that is a Credit Party or a Foreign Subsidiary)
on terms that shall be less favorable to such Company than those that might be
obtained at the time in a transaction with a Person that is not an Affiliate;
provided that the foregoing shall not prohibit (a) the payment of customary and
reasonable directors’ fees to directors who are not employees of a Company or an
Affiliate; (b) any employment agreement, employee benefit plan, stock option
plan, officer, director, consultant or employee indemnification agreement (and
the payment of indemnities and fees pursuant to such arrangements) or any
similar arrangement entered into by a Company in the ordinary course of
business; (c) loans to employees or officers to the extent permitted under this
Agreement; (d) loans and investments in Foreign Subsidiaries permitted under
Section 5.11 hereof; or (e) any transaction in respect of which the Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the Board of Directors of the Borrower from an account, appraisal
or investment banking firm, in each case of nationally recognized standing that
is (i) in the good faith determination of the Borrower qualified to render such
letter, and (ii) reasonably satisfactory to the Administrative Agent, which
letter states that such transaction is on terms that are no less favorable to
the Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a Person that is not an Affiliate.
Notwithstanding anything to the contrary contained in Sections 5.11, 5.12 and
5.17 hereof, the Companies may continue to purchase inventory for, or sell
inventory on credit to, Suburban and provide management, accounting, legal and
other administrative support services to Suburban, in each case in a manner
consistent with past practice and in the ordinary course of business on terms
fully disclosed to the Administrative Agent and no less favorable than would be
obtained in a comparable arms-length transaction with an unaffiliated Person.

Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes (including,
without limitation, share repurchases permitted hereby) of the Companies and for
the refinancing of existing Indebtedness and for Acquisitions permitted
hereunder and for certain fees and expenses associated with the closing of the
facilities contemplated by the Agreement; provided that the Borrower’s use of
the proceeds of the DDTL Loans shall only be for the purposes set forth in
subpart (c) of the definition of DDTL Draw Loan Funding Date. The Borrower will
not, directly or indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions.

Section 5.19. Corporate Names and Locations. No Company shall (a) change its
corporate name, or (b) change its state, province or other jurisdiction, or form
of organization; unless, in each case, the Borrower shall have provided the
Administrative Agent and the Lenders with prior written notice thereof. The
Borrower shall also promptly notify the Administrative Agent of (i) any change
in any location where any material amount of a Company’s Inventory or Equipment
is maintained, and any new locations where any material amount of a Company’s
Inventory or Equipment is to be maintained; (ii) any change in the location of
the office where any Company’s records pertaining to its Accounts are kept;
(iii) the location of any new places of business and the changing or closing of
any of its existing places of business; and (iv) any change in the location of
any Company’s chief executive office. In the event of any of the foregoing or if
otherwise deemed reasonably appropriate by the Administrative Agent, the

 

77



--------------------------------------------------------------------------------

Administrative Agent is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
the Administrative Agent’s sole discretion, to perfect or continue perfected the
security interest of the Administrative Agent, for the benefit of the Lenders,
in the Collateral. The Borrower shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (that is not
(i) Suburban or (ii) a Dormant Subsidiary) created, acquired or held subsequent
to the Closing Date, shall promptly execute and deliver to the Administrative
Agent, for the benefit of the Lenders, a Guaranty of Payment (or a Guaranty of
Payment Joinder) of all of the Obligations and a Security Agreement (or a
Security Agreement Joinder) and Mortgages, as appropriate, such agreements to be
prepared by the Administrative Agent and in form and substance acceptable to the
Administrative Agent, along with any such other supporting documentation,
Security Documents, corporate governance and authorization documents, and an
opinion of counsel as may reasonably be deemed necessary or advisable by the
Administrative Agent. With respect to a Subsidiary that has been classified as a
Dormant Subsidiary, at such time that such Subsidiary no longer meets the
requirements of a Dormant Subsidiary, the Borrower shall provide to the
Administrative Agent prompt written notice thereof, and shall provide, with
respect to such Subsidiary, all of the documents referenced in the foregoing
sentence.

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of the
Borrower or a Domestic Subsidiary, the Borrower shall deliver to the
Administrative Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) owned by a Credit Party pursuant to
the terms of a Pledge Agreement prepared by the Administrative Agent and in form
and substance reasonably satisfactory to the Administrative Agent, and executed
by the appropriate Credit Party; provided that no such pledge shall include
(i) shares of capital stock or other equity interests of any Foreign Subsidiary
that is not a first-tier Foreign Subsidiary, and (ii) shares of voting capital
stock or other voting equity interests in any first-tier Foreign Subsidiary in
excess of sixty-five percent (65%) of the total outstanding shares of voting
capital stock or other voting equity interest of such first-tier Foreign
Subsidiary.

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrower’s cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable

 

78



--------------------------------------------------------------------------------

Company promptly execute and deliver to the Administrative Agent a separate
pledge document (prepared by the Administrative Agent and in form and substance
satisfactory to the Administrative Agent), covering such equity interests, that
conforms to the requirements of the applicable foreign jurisdiction, together
with an opinion of local counsel as to the perfection of the security interest
provided for therein, and all other documentation necessary or desirable to
effect the foregoing and to permit the Administrative Agent to exercise any of
its rights and remedies in respect thereof.

Section 5.21. Collateral. The Borrower shall:

(a) at all reasonable times and, except after the occurrence of an Event of
Default, upon reasonable notice, allow the Administrative Agent and the Lenders
by or through any of the Administrative Agent’s officers, agents, employees,
attorneys or accountants to (i) examine, inspect and make extracts from the
Borrower’s books and other records, including, without limitation, the tax
returns of the Borrower, (ii) arrange for verification of the Borrower’s
Accounts, under reasonable procedures, directly with Account Debtors or by other
methods, (iii) examine and inspect the Borrower’s Inventory and Equipment,
wherever located, and (iv) conduct Inventory appraisals; provided that, if no
Event of Default is continuing, no more than one each such examination,
inspection, extraction, verification or appraisal may occur per calendar year;

(b) promptly furnish to the Administrative Agent or any Lender upon request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of the Borrower’s
Accounts (including, without limitation, computer printouts or typewritten
reports listing the mailing addresses of all present Account Debtors), and
(ii) any other writings and information as the Administrative Agent or such
Lender may reasonably request;

(c) promptly notify the Administrative Agent in writing upon the acquisition or
creation by any Company of a Deposit Account or Securities Account not listed on
the notice provided to the Administrative Agent pursuant to Section 6.19 hereof,
and, prior to or simultaneously with the creation of such Deposit Account or
Securities Account, provide for the execution of a Deposit Account Control
Agreement or Securities Account Control Agreement with respect thereto, if
required by the Administrative Agent or the Required Lenders; provided that a
Control Agreement shall not be required for a Deposit Account or Securities
Account so long as (i) any such Deposit Account is exclusively comprised of
funds for payroll (and related payroll taxes), or (ii) the aggregate balance in
all such Deposit Accounts and Securities Accounts (that are not maintained with
the Administrative Agent) that are not subject to a Control Agreement does not
exceed Five Hundred Thousand Dollars ($500,000) at any time;

(d) promptly notify the Administrative Agent in writing whenever the Equipment
or Inventory (other than with respect to such Equipment or Inventory that is
in-transit to, or actively being utilized at, a job site of a Company) of a
Company, is located at a location of a third party (other than another Company)
that is not listed on Schedule 6.9 hereto and cause to be executed any
Landlord’s Waiver, Bailee’s Waiver, processor’s waiver, consignee’s waiver or
similar document or notice that may be required by the Administrative Agent or
the Required Lenders;

 

79



--------------------------------------------------------------------------------

provided that the Borrower shall not be required to deliver a Landlord’s Waiver,
Bailee’s Waiver or similar document for any Equipment or Inventory located at
such location to the extent that the aggregate value of all Equipment and
Inventory of all Companies at all third party locations that are not subject to
a Landlord’s Waiver, Bailee’s Waiver or similar document does not exceed ten
percent (10%) of the total value of all Equipment and Inventory of the
Companies; provided further that, at the discretion of the Administrative Agent,
(A) a Landlord’s waiver or similar document shall be required for any such third
party location where billing and/or accounts receivable collections are
performed, and (B) the Administrative Agent may, upon written request from the
Borrower, waive the requirement for delivery of a Landlord’s Waiver or similar
document with respect to any specific location;

(e) promptly notify the Administrative Agent and the Lenders in writing of any
information that the Borrower has or may receive with respect to the Collateral
or the Real Property that might reasonably be determined to materially and
adversely affect the value of the Companies as a whole;

(f) maintain the Borrower’s Equipment (other than Equipment that is obsolete or
no longer useful in the Borrower’s business) in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements in
management’s judgment and in the ordinary course of business thereof so that the
value and operating efficiency thereof shall at all times be maintained and
preserved;

(g) deliver to the Administrative Agent, to hold as security for the Secured
Obligations all certificated Investment Property owned by the Borrower, in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, or in the event such Investment
Property is in the possession of a Securities Intermediary or credited to a
Securities Account, execute with the related Securities Intermediary a
Securities Account Control Agreement over such Securities Account in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent;

(h) provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered by the Borrower or a Domestic Subsidiary during such quarter, and
provide for the execution of an appropriate Intellectual Property Security
Agreement; and

(i) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral and the Real Property.

The Borrower hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If

 

80



--------------------------------------------------------------------------------

certificates of title or applications for title are issued or outstanding with
respect to any of the Inventory or Equipment of the Borrower, the Borrower
shall, upon request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent, and (ii) deliver such certificate or application to the
Administrative Agent and cause the interest of the Administrative Agent, for the
benefit of the Lenders, to be properly noted thereon. The Borrower hereby
authorizes the Administrative Agent or the Administrative Agent’s designated
agent (but without obligation by the Administrative Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default or Event
of Default), and the Borrower shall promptly repay, reimburse, and indemnify the
Administrative Agent and the Lenders for any and all Related Expenses. If the
Borrower fails to keep and maintain its Equipment (other than Equipment that is
obsolete or no longer useful in the Borrower’s business) in good operating
condition, ordinary wear and tear excepted, the Administrative Agent may (but
shall not be required to) so maintain or repair all or any part of such
Equipment and the cost thereof shall be a Related Expense. All Related Expenses
are payable to the Administrative Agent upon demand therefor; the Administrative
Agent may, at its option, debit Related Expenses directly to any Deposit Account
of a Company located at the Administrative Agent or the Revolving Loans.

Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any real or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business) acquired by any Credit Party subsequent to the Closing Date; provided
that the Borrower shall only be required to deliver information regarding titled
vehicles at the request of the Administrative Agent. In addition to any other
right that the Administrative Agent and the Lenders may have pursuant to this
Agreement or otherwise, upon written request of the Administrative Agent,
whenever made, the Borrower shall, and shall cause each Guarantor of Payment to,
grant to the Administrative Agent, for the benefit of the Lenders, as additional
security for the Secured Obligations, a first Lien on any real or personal
property of the Borrower and each Guarantor of Payment (other than for leased
equipment or equipment subject to a purchase money security interest in which
the lessor or purchase money lender of such equipment holds a first priority
security interest, in which case, the Administrative Agent shall have the right
to obtain a security interest junior only to such lessor or purchase money
lender), including, without limitation, such property acquired subsequent to the
Closing Date, in which the Administrative Agent does not have a first priority
Lien. The Borrower agrees that, within ten days after the date of such written
request, to secure all of the Secured Obligations by delivering to the
Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may reasonably require. Notwithstanding anything in this agreement to the
contrary, absent an Event of Default, Borrower shall not be required to deliver
to the Administrative Agent (a) Mortgages with respect to Real Property to the
extent the value of such Real Property is less than One Million Dollars
($1,000,000), or (b) vehicle titles. The Borrower shall pay all recordation,
legal and other expenses in connection therewith.

 

81



--------------------------------------------------------------------------------

Section 5.23. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.

Section 5.24. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Companies
shall immediately be bound hereunder (without further action) by such more
restrictive financial covenants with the same force and effect as if such
financial covenants were written herein. In addition to the foregoing, the
Borrower shall provide prompt written notice to the Administrative Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive financial covenants, and shall, within fifteen (15) days thereafter
(if requested by the Administrative Agent), execute and deliver to the
Administrative Agent an amendment to this Agreement that incorporates such more
restrictive financial covenants, with such amendment to be in form and substance
satisfactory to the Administrative Agent.

Section 5.25. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents in any manner adverse to the Lenders, without the prior
written consent of the Administrative Agent. No amendment to a Company’s
Organizational Documents to reflect a change permitted by Section 5.19 for which
the Administrative Agent and the Lenders have received written notice shall be
deemed adverse to the Lenders.

Section 5.26. Fiscal Year of Borrower. The Borrower shall not change the date of
its fiscal year-end without the prior written consent of the Administrative
Agent. As of the Closing Date, the fiscal year end of the Borrower is
December 31 of each year.

Section 5.27. Banking Relationship. Subject to Section 4.3 hereof, until payment
in full of the Obligations, the Borrower shall maintain its primary banking and
depository relationship with the Administrative Agent.

Section 5.28. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

 

82



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions where the
character of its property or its business activities makes such qualification
necessary, except where the failure to so qualify could not reasonably be
expected to cause or result in a Material Adverse Effect. Schedule 6.1 hereto
sets forth, as of the Closing Date, each Subsidiary of the Borrower (and whether
such Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of
formation, the jurisdictions where it is foreign qualified, its relationship to
the Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, each Person that owns the stock or other equity
interest of each Company, its tax identification number, the location of its
chief executive office and its principal place of business. The Borrower,
directly or indirectly, owns all of the equity interests of each of its
Subsidiaries (other than Suburban).

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law). The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

 

83



--------------------------------------------------------------------------------

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(d) has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or
controlled, by Persons that are (i) the subject of any Sanctions, or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions;

(e) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations;

(f) is in compliance with Anti-Corruption Laws; and

(g) is in compliance, in all material respects, with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining that could reasonably be expected to have a Material
Adverse Effect.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof. As of the Closing
Date, the Companies own the real estate listed on Schedule 6.5 hereto.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage or charge
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. The
Administrative Agent, for the benefit of the Lenders, upon the filing of the
U.C.C. Financing Statements and taking such other actions necessary to perfect
its Lien against collateral of the corresponding type as authorized hereunder
will have a valid and enforceable first Lien on the collateral securing the
Obligations. No Company has entered into any contract

 

84



--------------------------------------------------------------------------------

or agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that exists on or after the Closing Date that would prohibit the Administrative
Agent or the Lenders from acquiring a Lien on, or a collateral assignment of,
any of the property or assets of any Company.

Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein or where the failure to do
so does not and will not cause or result in a Material Adverse Effect. The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company that could
reasonably be expected to have a Material Adverse Effect. No material release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that have been or are currently
being remediated in accordance with Environmental Laws), on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation in any material respect of any Environmental Law. As
used in this Section 6.8, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity, action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise.

Section 6.9. Locations. As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto. Schedule
6.9 hereto further specifies whether each location, as of the Closing Date,
(a) is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Landlord’s Waiver has been
requested. As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where assets of the Companies are
located.

Section 6.10. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change (other than consistent with past business
practices of the Companies and at the election of the Companies) in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, individually or in the
aggregate, are material to the business of any Company, and there exists no
present condition or

 

85



--------------------------------------------------------------------------------

state of facts or circumstances that could reasonably be expected to have a
Material Adverse Effect or prevent a Company from conducting such business or
the transactions contemplated by this Agreement in substantially the same manner
in which it was previously conducted.

Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date, other than plans which are immaterial. No
ERISA Event has occurred or is expected to occur with respect to an ERISA Plan.
Disregarding any matters which do not have a Material Adverse Effect: (a) full
payment has been made of all amounts that a Controlled Group member is required,
under applicable law or under the governing documents, to have paid as a
contribution to or a benefit under each ERISA Plan; (b) the liability of each
Controlled Group member with respect to each ERISA Plan has been fully funded
based upon reasonable and proper actuarial assumptions, has been fully insured,
or has been appropriately reserved for on its financial statements; (c) no
changes have occurred or are expected to occur that would cause a material
increase in the cost of providing benefits under the ERISA Plan; (d) with
respect to each ERISA Plan administered by a Company or a Controlled Group
member that is intended to be qualified under Code Section 401(a), (i) the ERISA
Plan and any associated trust operationally comply with the applicable
requirements of Code Section 401(a), (ii) the ERISA Plan and any associated
trust have been amended to comply with all such requirements as currently in
effect, other than those requirements for which a retroactive amendment can be
made within the “remedial amendment period” available under Code Section 401(b)
(as extended under Treasury Regulations and other Treasury pronouncements upon
which taxpayers may rely), (iii) the ERISA Plan and any associated trust have
received a favorable determination letter or opinion letter from the Internal
Revenue Service stating that the ERISA Plan (or a prototype or volume submitter
plan utilized as the plan document for such ERISA Plan) qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired, (iv) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), without regard to any retroactive amendment that may be made
within the above-described “remedial amendment period”, and (v) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972; and
(e) with respect to any Pension Plan, the “accumulated benefit obligation” of
Controlled Group members with respect to the Pension Plan (as determined in
accordance with Statement of Accounting Standards No. 87, “Employers’ Accounting
for Pensions”) does not exceed the fair market value of Pension Plan assets.

Section 6.12. Consents or Approvals. No material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed, except the filing and recording of financing statements and other
documents necessary in order to perfect the Liens created by this Agreement or
the Security Documents.

Section 6.13. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any

 

86



--------------------------------------------------------------------------------

applicable state, federal or relevant foreign statute, nor will the Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to the
Administrative Agent and the Lenders. The Borrower is not engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
obligations to the Administrative Agent and the Lenders incurred hereunder. The
Borrower does not intend to, nor does it believe that it will, incur debts
beyond its ability to pay such debts as they mature.

Section 6.14. Financial Statements. The audited Consolidated financial
statements of the Borrower, for the fiscal year ended December 31, 2014,
furnished to the Administrative Agent and the Lenders, are true and complete in
all material respects, have been prepared in accordance with GAAP, and fairly
present in all material respects the financial condition of the Companies as of
the dates of such financial statements and the results of their operations for
the periods then ending.

Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts
(a) through (g) above, if violated, breached, or terminated for any reason,
would have or would be reasonably expected to have a Material Adverse Effect.

Section 6.17. Intellectual Property. Each Company owns, possesses, or has the
right to use, all of the material patents, patent applications, industrial
designs, designs, trademarks, service marks, copyrights and licenses, and rights
with respect to the foregoing, necessary for the conduct of its business without
any known material conflict with the rights of others. Schedule 6.17 hereto sets
forth all federally registered patents, trademarks, copyrights, service marks
and license agreements owned by each Company as of the Closing Date.

Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
coverage required by the National Flood Insurance Reform Act of 1994) and limits
as required by law and as is customary

 

87



--------------------------------------------------------------------------------

with Persons engaged in the same businesses as the Companies. Schedule 6.18
hereto sets forth all insurance carried by the Companies on the Closing Date,
setting forth in detail the amount and type of such insurance.

Section 6.19. Deposit Accounts and Securities Accounts. The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which the Borrower and any
Guarantor of Payment maintain Deposit Accounts or Securities Accounts as of the
Closing Date, which list correctly identifies the name, address and telephone
number of each such financial institution or Securities Intermediary, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

Section 6.22. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. SECURITY

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.

Section 7.2. Collections and Receipt of Proceeds by Borrower.

(a) Prior to the exercise by the Administrative Agent and the Required Lenders
of their rights under Article IX hereof, both (i) the lawful collection and
enforcement of all of the Borrower’s Accounts, and (ii) the lawful receipt and
retention by the Borrower of all Proceeds of all of the Borrower’s Accounts and
Inventory shall be as the agent of the Administrative Agent and the Lenders.

(b) Upon written notice to the Borrower from the Administrative Agent after the
occurrence of an Event of Default, a Cash Collateral Account shall be opened by
the Borrower at the main office of the Administrative Agent (or such other
office as shall be designated by the

 

88



--------------------------------------------------------------------------------

Administrative Agent) and all such lawful collections of the Borrower’s Accounts
and such Proceeds of the Borrower’s Accounts and Inventory shall be remitted
daily by the Borrower to the Administrative Agent in the form in which they are
received by the Borrower, either by mailing or by delivering such collections
and Proceeds to the Administrative Agent, appropriately endorsed for deposit in
the Cash Collateral Account. In the event that such notice is given to the
Borrower from the Administrative Agent, the Borrower shall not commingle such
collections or Proceeds with any of the Borrower’s other funds or property, but
shall hold such collections and Proceeds separate and apart therefrom upon an
express trust for the Administrative Agent, for the benefit of the Lenders. In
such case, the Administrative Agent may, in its sole discretion, and shall, at
the request of the Required Lenders, at any time and from time to time, apply
all or any portion of the account balance in the Cash Collateral Account as a
credit against (i) the outstanding principal or interest of the Loans, or
(ii) any other Secured Obligations in accordance with this Agreement. If any
remittance shall be dishonored, or if, upon final payment, any claim with
respect thereto shall be made against the Administrative Agent on its warranties
of collection, the Administrative Agent may charge the amount of such item
against the Cash Collateral Account or any other Deposit Account maintained by
the Borrower with the Administrative Agent or with any other Lender, and, in any
event, retain the same and the Borrower’s interest therein as additional
security for the Secured Obligations. The Administrative Agent may, in its sole
discretion, at any time and from time to time, release funds from the Cash
Collateral Account to the Borrower for use in the Borrower’s business. The
balance in the Cash Collateral Account may be withdrawn by the Borrower upon
termination of this Agreement and payment in full of all of the Secured
Obligations.

(c) After the occurrence of an Event of Default, at the Administrative Agent’s
written request, the Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.

(d) The Administrative Agent, or the Administrative Agent’s designated agent, is
hereby constituted and appointed attorney-in-fact for the Borrower with
authority and power to endorse, after the occurrence of an Event of Default, any
and all instruments, documents, and chattel paper upon the failure of the
Borrower to do so. Such authority and power, being coupled with an interest,
shall be (i) irrevocable until all of the Secured Obligations are paid,
(ii) exercisable by the Administrative Agent at any time and without any request
upon the Borrower by the Administrative Agent to so endorse, and
(iii) exercisable in the name of the Administrative Agent or the Borrower. The
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Neither the Administrative
Agent nor the Lenders shall be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.

Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, after the

 

89



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default, all or any of the
following powers which, being coupled with an interest, shall be irrevocable
until the complete and full payment of all of the Secured Obligations:

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or the Borrower, any and all of
the Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. The Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. The Administrative Agent shall not be bound or obligated to take any
action to preserve any rights therein against prior parties thereto;

(b) to transmit to Account Debtors, on any or all of the Borrower’s Accounts,
notice of assignment to the Administrative Agent, for the benefit of the
Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Accounts and the amounts owing
thereon;

(c) to transmit to purchasers of any or all of the Borrower’s Inventory, notice
of the Administrative Agent’s security interest therein, and to request from
such purchasers at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Inventory and the amounts owing
thereon by such purchasers;

(d) to notify and require Account Debtors on the Borrower’s Accounts and
purchasers of the Borrower’s Inventory to make payment of their indebtedness
directly to the Administrative Agent;

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;

(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or the Borrower, and to withdraw any such suit or other
proceeding. The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may reasonably require in connection with making legal proof of any
Account. The Borrower agrees to reimburse the Administrative Agent in full for
all court costs and attorneys’ fees and every other cost, expense or liability,
if any, incurred or paid by the Administrative Agent in connection with the
foregoing, which obligation of the Borrower shall constitute Obligations, shall
be secured by the Collateral and shall bear interest, until paid, at the Default
Rate;

 

90



--------------------------------------------------------------------------------

(g) to take or bring, in the name of the Administrative Agent or the Borrower,
all steps, actions, suits, or proceedings deemed by the Administrative Agent
necessary or desirable to effect the receipt, enforcement, and collection of the
Collateral; and

(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into the Cash
Collateral Account or, at the option of the Administrative Agent, to apply them
as a payment against the Loans or any other Secured Obligations in accordance
with this Agreement.

Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower, has executed (or will execute, with respect to future Pledged Notes)
an appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will deposit, with respect to future Pledged Notes) such Pledged
Note with the Administrative Agent, for the benefit of the Lenders. The Borrower
irrevocably authorizes and empowers the Administrative Agent, for the benefit of
the Lenders, to, after the occurrence of an Event of Default, (a) ask for,
demand, collect and receive all payments of principal of and interest on the
Pledged Notes; (b) compromise and settle any dispute arising in respect of the
foregoing; (c) execute and deliver vouchers, receipts and acquittances in full
discharge of the foregoing; (d) exercise, in the Administrative Agent’s
discretion, any right, power or privilege granted to the holder of any Pledged
Note by the provisions thereof including, without limitation, the right to
demand security or to waive any default thereunder; (e) endorse the Borrower’s
name to each check or other writing received by the Administrative Agent as a
payment or other proceeds of or otherwise in connection with any Pledged Note;
(f) enforce delivery and payment of the principal and/or interest on the Pledged
Notes, in each case by suit or otherwise as the Administrative Agent may desire;
and (g) enforce the security, if any, for the Pledged Notes by instituting
foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as the Administrative Agent, in its discretion, may deem
advisable in connection with the forgoing; provided, however, that nothing
contained or implied herein or elsewhere shall obligate the Administrative Agent
to institute any action, suit or proceeding or to make or do any other act or
thing contemplated by this Section 7.4 or prohibit the Administrative Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Administrative Agent to preserve any other right of any kind in respect of
the Pledged Notes and the security, if any, therefor.

Section 7.5. Commercial Tort Claims. If the Borrower shall at any time hold or
acquire a material Commercial Tort Claim, the Borrower shall promptly notify the
Administrative Agent thereof in a writing signed by the Borrower, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.

Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.

 

91



--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full within three Business Days after they have become due and payable, or
(b) the principal of any Loan, any reimbursement obligation under any Letter of
Credit that has been drawn, or any amount owing pursuant to Section 2.13(a),
(b) or (c) hereof shall not be paid in full when due and payable.

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.3(a), 5.3(b), 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.15 hereof.

Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within thirty (30) days (or
fifteen (15) days with respect to Section 2.13(d) hereof) after the earlier of
(a) any Financial Officer of such Company becomes aware of the occurrence
thereof, or (b) the giving of written notice thereof to the Borrower by the
Administrative Agent or the Required Lenders that the specified Default is to be
remedied.

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect when made or deemed made.

Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
Material Indebtedness Agreement, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events or the
imposition of a Lien on the assets of the Company in accordance with
Section 412(n) of the Code of Section 302(f) of ERISA.

Section 8.7. Change in Control. If any Change in Control shall occur.

 

92



--------------------------------------------------------------------------------

Section 8.8. Judgments. There is entered against any Company a final judgment or
order for the payment of money by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that such occurrence shall constitute an
Event of Default only if the aggregate of all such judgments for all such
Companies, shall exceed Seven Hundred Fifty Thousand Dollars ($750,000) (less
any amount that will be covered by the proceeds of insurance and is not subject
to dispute by the insurance provider).

Section 8.9. Security. If any Lien as to any material amount of Collateral (as
determined by the Administrative Agent, in its reasonable discretion) granted in
the Agreement or any other Loan Document in favor of the Administrative Agent,
for the benefit of the Lenders, shall be determined to be (a) void, voidable or
invalid, or is subordinated or not otherwise given the priority contemplated by
this Agreement and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters, or
(b) unperfected and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.

Section 8.10. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
for any reason cease to be valid, binding and enforceable against any Credit
Party; (b) the validity, binding effect or enforceability of any Loan Document
against any Credit Party shall be contested by any Credit Party; (c) any Credit
Party shall deny that it has any or further liability or obligation under any
Loan Document; or (d) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Administrative Agent and the Lenders any material benefits
purported to be created thereby.

Section 8.11. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall
continue undismissed for a period of sixty (60) days from commencement of such
proceeding or case; (h) file a petition, an answer, an application or a proposal
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a

 

93



--------------------------------------------------------------------------------

petition filed against it in any bankruptcy, reorganization, insolvency or other
proceeding (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors; (i) suffer or permit to continue
unstayed and in effect for thirty (30) consecutive days any judgment, decree or
order entered by a court of competent jurisdiction, that approves a petition or
an application or a proposal seeking its reorganization or appoints an interim
receiver, a receiver and manager, an administrator, custodian, trustee, interim
trustee or liquidator of all or a substantial part of its assets, or of such
Company; (j) have an administrative receiver appointed over the whole or
substantially the whole of its assets, or of such Company; or (k) have a
moratorium declared in respect of any of its Indebtedness, or any analogous
procedure or step is taken in any jurisdiction.

ARTICLE IX. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.11 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Issuing Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by the Borrower.

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall promptly
deposit with the Administrative Agent, as security for the obligations of the
Borrower and any Guarantor of

 

94



--------------------------------------------------------------------------------

Payment to reimburse the Administrative Agent and the Revolving Lenders for any
then outstanding Letters of Credit, cash equal to one hundred five percent
(105%) of the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit. The Administrative Agent and the Revolving Lenders are hereby
authorized, at their option, to deduct any and all such amounts from any deposit
balances then owing by any Lender (or any affiliate of such Revolving Lender,
wherever located) to or for the credit or account of any Company, as security
for the obligations of the Borrower and any Guarantor of Payment to reimburse
the Administrative Agent and the Revolving Lenders for any then outstanding
Letters of Credit.

Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any Guarantor of Payment, all without notice to or demand
upon the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower; provided that in the event that any Affected
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.8(e) hereof and, pending such
payment, shall be segregated by such Affected Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (b) the Affected Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Affected Lender as to which it exercised such right of setoff. The
rights of each Lender and their respective affiliates under this Section 9.4 are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application (provided that the failure to give such notice shall not affect
the validity of such setoff and application).

Section 9.5. Equalization Provisions.

(a) Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to the Administrative Agent’s giving of notice to participate and amounts
under Article III hereof), such Revolving Lender, upon written request of the
Administrative Agent, shall purchase from the other Revolving Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage. Each Term Lender agrees with the other Term
Lenders that, if it at any time shall obtain any Advantage over the other Term
Lenders, or any thereof, in respect of the Applicable Debt (except as to amounts
under Article III hereof), such Term Lender shall purchase from the other Term
Lenders, for cash and at par, such additional participation in the

 

95



--------------------------------------------------------------------------------

Applicable Debt as shall be necessary to nullify the Advantage. Each DDTL Lender
agrees with the other DDTL Lenders that, if it at any time shall obtain any
Advantage over the other DDTL Lenders, or any thereof, in respect of the
Applicable Debt (except as to amounts under Article III hereof), such DDTL
Lender shall purchase from the other DDTL Lenders, for cash and at par, such
additional participation in the Applicable Debt as shall be necessary to nullify
the Advantage.

(b) Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, the Administrative Agent shall, as of
the date that the Equalization Event occurs:

(i) add the Revolving Credit Exposure, the Term Loan Exposure and the DDTL
Exposure to determine the equalization maximum amount (the “Equalization Maximum
Amount”); and

(ii) determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.

After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage. Such determination shall be conclusive absent manifest
error.

(c) Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) hereof shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.

(d) Application and Sharing of Set-Off Amounts. Each Lender further agrees with
the other Lenders that, if it at any time shall receive any payment for or on
behalf of the Borrower on any Indebtedness owing by the Borrower to that Lender
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other Indebtedness, by counterclaim or cross action, by
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Indebtedness owing by the Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 9.5 or any
other section of this Agreement). Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 9.5 may exercise all of its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

 

96



--------------------------------------------------------------------------------

Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default and at all times thereafter, the
Administrative Agent may require the Borrower to assemble the collateral
securing the Obligations, which the Borrower agrees to do, and make it available
to the Administrative Agent and the Lenders at a reasonably convenient place to
be designated by the Administrative Agent. The Administrative Agent may, with or
without notice to or demand upon the Borrower and with or without the aid of
legal process, make use of such force as may be necessary to enter any premises
where such collateral, or any thereof, may be found and to take possession
thereof (including anything found in or on such collateral that is not
specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of such collateral) and for that
purpose may pursue such collateral wherever the same may be found, without
liability for trespass or damage caused thereby to the Borrower. After any
delivery or taking of possession of the collateral securing the Obligations, or
any thereof, pursuant to this Agreement, then, with or without resort to the
Borrower personally or any other Person or property, all of which the Borrower
hereby waives, and upon such terms and in such manner as the Administrative
Agent may deem advisable, the Administrative Agent, in its discretion, may sell,
assign, transfer and deliver any of such collateral at any time, or from time to
time. No prior notice need be given to the Borrower or to any other Person in
the case of any sale of such collateral that the Administrative Agent determines
to be perishable or to be declining speedily in value or that is customarily
sold in any recognized market, but in any other case the Administrative Agent
shall give the Borrower not fewer than ten days prior notice of either the time
and place of any public sale of such collateral or of the time after which any
private sale or other intended disposition thereof is to be made. The Borrower
waives advertisement of any such sale and (except to the extent specifically
required by the preceding sentence) waives notice of any kind in respect of any
such sale. At any such public sale, the Administrative Agent or the Lenders may
purchase such collateral, or any part thereof, free from any right of
redemption, all of which rights the Borrower hereby waives and releases. After
deducting all Related Expenses, and after paying all claims, if any, secured by
Liens having precedence over this Agreement, the Administrative Agent may apply
the net proceeds of each such sale to or toward the payment of the Secured
Obligations, whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to the Borrower, and the Borrower
shall remain liable for any deficiency. In addition, the Administrative Agent
shall at all times have the right to obtain new appraisals of the Borrower or
any collateral securing the Obligations at the expense of the Borrowers;
provided that, absent an Event of Default, the Borrowers need not reimburse the
Administrative Agent for more than one such collateral audit or appraisal during
a calendar year.

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the

 

97



--------------------------------------------------------------------------------

rights under this Article IX and all other collection efforts on behalf of the
Lenders and no Lender shall act independently with respect thereto, except as
otherwise specifically set forth in this Agreement.

Section 9.8. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows (provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent):

(i) with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders;

(ii) with respect to payments received in connection with the Term Loan
Commitment, to the Term Lenders;

(iii) with respect to payments received in connection with an Additional Term
Loan Facility, to the applicable Lenders; and

(iv) with respect to payments received in connection with a DDTL Commitment, to
the DDTL Lenders.

(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

(i) first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent;

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 11.5 and 11.6 hereof;

 

98



--------------------------------------------------------------------------------

(iii) third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Overall Commitment Percentage, provided that the amounts payable
in respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrower under such Hedge Agreement, and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an affiliate of
a then existing Lender) under Bank Product Agreements; with such payment to be
pro rata among (A), (B) and (C) of this subpart (iii);

(iv) fourth, to any remaining Secured Obligations; and

(v) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its affiliates) entering into any such Hedge Agreement or cash management
services agreement.

ARTICLE X. THE ADMINISTRATIVE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of the Borrower or
any other Company, or the financial

 

99



--------------------------------------------------------------------------------

condition of the Borrower or any other Company, or (c) be liable to any of the
Companies for consequential damages resulting from any breach of contract, tort
or other wrong in connection with the negotiation, documentation, administration
or collection of the Loans or Letters of Credit or any of the Loan Documents.
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.

Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

Section 10.5. Administrative Agent and Affiliates. KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.

 

100



--------------------------------------------------------------------------------

Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other transaction permitted pursuant to
Section 5.12 hereof (or otherwise permitted pursuant to this Agreement), or in
the event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to (a) release the relevant
Collateral from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the Affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.

Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.

 

101



--------------------------------------------------------------------------------

Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Overall Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction, or from any action
taken or omitted by the Administrative Agent in any capacity other than as agent
under this Agreement or any other Loan Document. No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.

Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.

 

102



--------------------------------------------------------------------------------

Section 10.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith. The Issuing Lender shall have all
of the benefits and immunities (a) provided to the Administrative Agent in this
Article X with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.

Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

103



--------------------------------------------------------------------------------

Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.

Section 10.16. Other Agents. The Administrative Agent shall have the continuing
right, in consultation with the Borrower, from time to time to designate one or
more Lenders (or its or their affiliates) as “syndication agent”,
“co-syndication agent”, “documentation agent”, “co-documentation agent”, “book
runner”, “lead arranger”, “joint lead arranger”, “arrangers” or other
designations for purposes hereof. Any such designation referenced in the
previous sentence or listed on the cover of this Agreement shall have no
substantive effect, and any such Lender and its affiliates so referenced or
listed shall have no additional powers, duties, responsibilities or liabilities
as a result thereof, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or the Issuing Lender
hereunder.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other

 

104



--------------------------------------------------------------------------------

right, power or remedy hereunder or under any of the Loan Documents. The
remedies herein provided are cumulative and in addition to any other rights,
powers or privileges held under any of the Loan Documents or by operation of
law, by contract or otherwise.

Section 11.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and, other than with respect to waivers and consents, the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 11.3:

(i) Consent of Affected Lenders Required. No amendment, modification, waiver or
consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 11.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrower to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (F) without the unanimous
consent of the Lenders, release the Borrower or any Guarantor of Payment or of
any material amount of collateral securing the Secured Obligations, except in
connection with a transaction specifically permitted hereunder, or (G) without
the unanimous consent of the Lenders, amend this Section 11.3 or Section 9.5 or
9.8 hereof.

(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.

 

105



--------------------------------------------------------------------------------

(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, or (B) to cure any ambiguity, defect or inconsistency.

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non-Consenting Lender”), then, so long as the Administrative Agent is not the
Non-Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non-Consenting Lender and the Borrower, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).

(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day or otherwise the following Business Day), or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication with
telephonic confirmation of receipt. All notices from the Borrower to the
Administrative Agent or the Lenders pursuant to any of the provisions hereof
shall not be effective until received by the Administrative Agent or the
Lenders, as the case may be. For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the

 

106



--------------------------------------------------------------------------------

Administrative Agent in good faith believes is an Authorized Officer, and the
Borrower shall hold the Administrative Agent and each Lender harmless from any
loss, cost or expense resulting from any such reliance.

Section 11.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all reasonable and properly documented costs and expenses of the
Administrative Agent and all Related Expenses, including but not limited to
(a) reasonable syndication, administration, travel and out-of-pocket expenses,
including but not limited to attorneys’ fees and expenses, of the Administrative
Agent in connection with the preparation, negotiation and closing of the Loan
Documents and the administration of the Loan Documents, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of the Administrative Agent
in connection with the administration of the Loan Documents and the other
instruments and documents to be delivered hereunder, and (c) the reasonable fees
and out-of-pocket expenses of special counsel for the Administrative Agent, with
respect to the foregoing, and of local counsel, if any, who may be retained by
said special counsel with respect thereto. The Borrower also agrees to pay on
demand all properly documented costs and expenses (including Related Expenses)
of the Administrative Agent and the Lenders, including reasonable attorneys’
fees and expenses, in connection with the restructuring or enforcement of the
Obligations, this Agreement or any other Related Writing. In addition, the
Borrower shall pay any and all properly documented stamp, transfer, documentary
and other taxes, assessments, charges and fees payable or determined to be
payable in connection with the execution and delivery of the Loan Documents, and
the other instruments and documents to be delivered hereunder, and agrees to
hold the Administrative Agent and each Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or failure
to pay such taxes or fees, other than those liabilities resulting from the gross
negligence or willful misconduct of the Administrative Agent, or, with respect
to amounts owing to a Lender, such Lender, in each case as determined by a final
judgment of a court of competent jurisdiction. All obligations provided for in
this Section 11.5 shall survive any termination of this Agreement.

Section 11.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including reasonable attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender or the Administrative Agent shall be designated a
party thereto) or any other claim by any Person relating to or arising out of
any Loan Document or any actual or proposed use of proceeds of the Loans or any
of the Obligations, or any activities of any Company or its Affiliates; provided
that no Lender nor the Administrative Agent shall have the right to be
indemnified under this Section 11.6 for its own gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction. All obligations provided for in this Section 11.6 shall survive
any termination of this Agreement.

 

107



--------------------------------------------------------------------------------

Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

Section 11.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.

Section 11.10. Lender Assignments.

(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Defaulting Lender),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or Swing Loan, and any
participation purchased pursuant to Section 2.2(b) or (c) or Section 9.5 hereof.

(b) Prior Consent. No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible Transferee and either wholly-owned by
a Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender, or to another Lender), which consent of the Borrower
and the Administrative Agent shall not be unreasonably withheld; provided that
(i) the consent of the Borrower shall not be required if, at the time of the
proposed assignment, any Default or Event of Default shall then exist and
(ii) the Borrower shall be deemed to have granted its consent unless the
Borrower has expressly objected to such assignment within five Business Days
after notice thereof. Anything herein to the contrary notwithstanding, any
Lender may at any time make a collateral assignment of all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, and no such
assignment shall release such assigning Lender from its obligations hereunder.

 

108



--------------------------------------------------------------------------------

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service Form
W-8ECI, Form W-8IMY or U.S. Internal Revenue Service Form W-8BEN, as applicable
(wherein such assignee claims entitlement to complete exemption from U.S.
federal withholding tax on all payments hereunder), and (iii) to agree (for the
benefit of the assignor, the Administrative Agent and the Borrower) to provide
to the assignor Lender (and, in the case of any assignee registered in the
Register, to the Administrative Agent and the Borrower) a new Form W-8ECI or
Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.

 

109



--------------------------------------------------------------------------------

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.

(i) Administrative Agent to Maintain Register. Administrative Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

Section 11.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d) such Participant shall be bound by the provisions of Sections 3.4, 3.6 and
9.5 hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and

 

110



--------------------------------------------------------------------------------

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.

Section 11.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans (any such payment of
principal shall be considered a prepayment of such Loans for purposes of
Section 3.3 hereof), accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (recognizing that any Affected Lender may have
given up its rights under this Agreement to receive payment of fees and other
amounts pursuant to Section 2.8(e) and (f) hereof), from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including any breakage
compensation under Article III hereof).

Section 11.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

Section 11.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without

 

111



--------------------------------------------------------------------------------

invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. The several captions
to sections and subsections herein are inserted for convenience only and shall
be ignored in interpreting the provisions of this Agreement. Each schedule or
exhibit attached to this Agreement shall be incorporated herein and shall be
deemed to be a part hereof.

Section 11.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.

Section 11.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Original Closing Date (as such documents may have been amended
or replaced) and the Closing Date integrate all of the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 11.17. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Issuing Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation.

Section 11.18. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Issuing
Lender, or any other Lender or the affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract

 

112



--------------------------------------------------------------------------------

or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and the Borrower, each
Lender, the Administrative Agent and the Issuing Lender hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.

Section 11.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

Section 11.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 11.21. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent or any Lender may in any
event make disclosures of, and furnish copies of Confidential Information (a) to
another agent under this Agreement or another Lender; (b) when reasonably
required by any bona fide transferee or participant in connection with the
contemplated transfer of any Loans or Commitment or participation therein
(provided that each such prospective transferee or participant shall have an
agreement for the benefit of the Borrower with such prospective transferor
Lender or participant containing substantially similar provisions to those
contained in this Section 11.21); (c) to the parent corporation or other
affiliates of the Administrative Agent or such Lender, and to their respective
auditors and attorneys; and (d) as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, provided,
that, unless specifically prohibited by applicable law or court order, the
Administrative Agent or such Lender, as applicable, shall notify the chief
financial officer of the Borrower of any request by any Governmental Authority
or representative thereof (other than any such request in connection with an
examination of the financial condition of the Administrative Agent or such
Lender by such Governmental Authority), and of any other request pursuant to
legal process, for disclosure of any such non-public information prior to
disclosure of such Confidential Information. In no event shall the
Administrative Agent or any Lender be

 

113



--------------------------------------------------------------------------------

obligated or required to return any materials furnished by or on behalf of any
Company. The Borrower hereby agrees that the failure of the Administrative Agent
or any Lender to comply with the provisions of this Section 11.21 shall not
relieve the Borrower of any of the obligations to the Administrative Agent and
the Lenders under this Agreement and the other Loan Documents.

Section 11.22. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the laws of the
State of Ohio and the respective rights and obligations of the Borrower, the
Administrative Agent, and the Lenders shall be governed by Ohio law, without
regard to principles of conflicts of laws.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any other Related Writing, and the Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court. The
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page left intentionally blank]

 

114



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

Address: 495 S. High Street, Suite 50 INSTALLED BUILDING PRODUCTS, INC.
Columbus, Ohio 43215 Attention: Michael T. Miller By:

/s/ Michael T. Miller

Michael T. Miller

Executive Vice President and Chief

Financial Officer

 

Signature Page 1 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address: 127 Public Square KEYBANK NATIONAL ASSOCIATION Cleveland, Ohio
44114-1306     as the Administrative Agent and as a Lender Attention: Commercial
Banking By:

/s/ Melissa P. Ingwersen

Melissa P. Ingwersen

Senior Vice President

 

Signature Page 2 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address: 3333 Peachtree Rd, NE, 8th flr SUNTRUST BANK Atlanta, GA 30326
Attention: David Simpson By:

/s/ David Simpson

Name: David Simpson Title: Director

 

Signature Page 3 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address: REGIONS BANK REGIONS BANK One Indiana Square, Suite 903 Indianapolis,
IN 46204 By:

/s/ Eric Harvey

Name: Eric Harvey Attention: Vicki Payne Title: Senior Vice President

 

Signature Page 4 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address: 10 W. Broad St U.S. BANK NATIONAL ASSOCIATION Columbus, OH 43215

 

By:

/s/ Robert P. Anderson

Attention: Commercial Banking Name: Robert P. Anderson Title: Vice President

 

Signature Page 5 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address:     200 Vesey Street ROYAL BANK OF CANADA New York, NY 10281

 

By:

/s/ Raja Khanna

Attention:

 

Name: Raja Khanna Title: Authorized Signatory

 

Signature Page 6 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address: 200 West Second Street BRANCH BANKING & TRUST COMPANY Winston Salem, NC
27101 Attention: Shana Pask By:

/s/ Brian J. Blomeke

Name: Brian J. Blomeke Title: Senior Vice President

 

Signature Page 7 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address: 200 South Third Street, Ste. 210 ASSOCIATED BANK, N.A. Columbus, OH
43215 Attention: Brent Thomas By:

/s/ J. Brent Thomas

Name: J. Brent Thomas Title: Senior Vice President

 

Signature Page 8 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

Address: 41 S. High St, HC832 THE HUNTINGTON NATIONAL BANK Columbus, OH 43215
By:

/s/ Lance R. Rapp

Attention: Lance Rapp Name: Lance R. Rapp Title: Vice President

 

Signature Page 9 of 9 to

Credit and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS OF LENDERS

 

LENDERS

  REVOLVING
CREDIT
COMMITMENT
PERCENTAGE     REVOLVING
CREDIT
COMMITMENT
AMOUNT     TERM LOAN
COMMITMENT
PERCENTAGE     TERM LOAN
COMMITMENT
AMOUNT     DDTL
COMMITMENT
PERCENTAGE     DDTL
COMMITMENT
AMOUNT     MAXIMUM
AMOUNT  

KeyBank National Association

    20.00 %    $ 20,000,000.00        20.00 %    $ 10,000,000.00        20.00 % 
  $ 10,000,000.00      $ 40,000,000.00   

SunTrust Bank

    20.00 %    $ 20,000,000.00        20.00 %    $ 10,000,000.00        20.00 % 
  $ 10,000,000.00      $ 40,000,000.00   

Regions Bank

    12.50 %    $ 12,500,000.00        12.50 %    $ 6,250,000.00        12.50 % 
  $ 6,250,000.00      $ 25,000,000.00   

U.S. Bank National Association

    12.50 %    $ 12,500,000.00        12.50 %    $ 6,250,000.00        12.50 % 
  $ 6,250,000.00      $ 25,000,000.00   

Royal Bank of Canada

    11.25 %    $ 11,250,000.00        11.25 %    $ 5,625,000.00        11.25 % 
  $ 5,625,000.00      $ 22,500,000.00   

Branch Banking & Trust Company

    8.75 %    $ 8,750,000.00        8.75 %    $ 4,375,000.00        8.75 %    $
4,375,000.00      $ 17,500,000.00   

Associated Bank, N.A.

    7.50 %    $ 7,500,000.00        7.50 %    $ 3,750,000.00        7.50 %    $
3,750,000.00      $ 15,000,000.00   

The Huntington National Bank

    7.50 %    $ 7,500,000.00        7.50 %    $ 3,750,000.00        7.50 %    $
3,750,000.00      $ 15,000,000.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Commitment Amount

  100 %  $ 100,000,000.00      100 %  $ 50,000,000.00      100 %  $
50,000,000.00    $ 200,000,000.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

GUARANTORS OF PAYMENT

Accurate Insulation LLC, a Maryland limited liability company

American Insulation & Energy Services, LLC, an Alabama limited liability company

Any Season Insulation, LLC, a Delaware limited liability company

Apple Valley Insulation, a BDI Company, Inc., a California corporation

Baytherm Insulation, LLC, a Delaware limited liability company

BDI Insulation of Idaho Falls, Inc., an Idaho corporation

BDI Insulation of Salt Lake, L.L.C., a Utah limited liability company

Big City Insulation, Inc., a Utah corporation

Big City Insulation of Idaho, Inc., an Idaho corporation

Broken Drum Insulation Visalia, Inc., a California corporation

Broken Drum of Bakersfield, Inc., a California corporation

Building Materials Finance, Inc., a Delaware corporation

C.Q. Insulation, Inc., a Florida corporation

Cornhusker Insulation, LLC, a Delaware limited liability company

Garage Door Systems, LLC, a Delaware limited liability company

Gold Insulation, Inc., a Delaware corporation

Gold Star Insulation, L.P., a Delaware limited partnership

G-T-G, LLC, a South Carolina limited liability company

Hinkle Insulation & Drywall Company, Incorporated, a Texas corporation

IBHL A Holding Company, Inc., a Delaware corporation

IBHL B Holding Company, Inc., Delaware corporation

IBHL II-A Holding Company, Inc., a Delaware corporation

IBHL II-B Holding Company, Inc., a Delaware corporation

IBP Asset, LLC, a Delaware limited liability company

IBP Asset II, LLC, a Delaware limited liability company

IBP Corporation Holdings, Inc., a Delaware corporation

IBP Exteriors, Inc., a New Jersey corporation

IBP Holdings, LLC, a Delaware limited liability company

IBP Holdings II, LLC, a Delaware limited liability company

IBP Texas Assets I, LLC, a Delaware limited liability company

IBP Texas Assets II, LLC, a Delaware limited liability company

IBP Texas Assets III, LLC, a Delaware limited liability company

Installed Building Products, LLC, a Delaware limited liability company

Installed Building Products II, LLC, a Delaware limited liability company

Installed Building Products - Portland, LLC, an Oregon limited liability company

Installed Building Solutions II, LLC, a Delaware limited liability company

Insulation Wholesale Supply, LLC, a Nevada limited liability company

InsulVail, LLC, a Colorado limited liability company

Lakeside Insulation, LLC, a Delaware limited liability company

LKS Transportation, LLC, a Delaware limited liability company

Marv’s Insulation, Inc., an Idaho corporation

Metro Home Insulation, LLC, a Delaware limited liability company

Mid South Construction and Building Products, Inc., a Georgia corporation

 

S-2



--------------------------------------------------------------------------------

Northwest Insulation, LLC, a Delaware limited liability company

OJ Insulation, L.P., a Delaware limited partnership

OJ Insulation Holdings, Inc., a Delaware corporation

Pacific Partners Insulation North, a BDI Company, LLC, a Washington limited
liability company

Pacific Partners Insulation South, a BDI Company, LLC, a Washington limited
liability company

RaJan, LLC, an Ohio limited liability company

Rockford Insulation, LLC, a Delaware limited liability company

Spec 7 Insulation Co., LLC, a Colorado limited liability company

Superior Insulation Services, LLC, a Delaware limited liability company

TCI Contracting, LLC, a Georgia limited liability company

Thermal Control Insulation, LLC, an Ohio limited liability company

U.S. Insulation Corp., a Connecticut corporation

Water-Tite Company, LLC, a Delaware limited liability company

Wilson Insulation Company, LLC, a Georgia limited liability company

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 2.2

EXISTING LETTERS OF CREDIT

 

Letter of Credit

Number

  

Beneficiary

   Amount      Expiration

S323261000A

   Liberty Mutual Insurance    $ 315,421.00       10/30/2015

S323262000A

   Zurich American Insurance    $ 9,500,000.00       7/9/2015

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 3

PLEDGED SECURITIES

 

Pledgor

  

Name of Subsidiary

  

Jurisdiction
of Subsidiary

  

Shares

  

Certificate
Number

   Ownership
Percentage  

Installed Building Products, LLC

   Accurate Insulation LLC    MD    NA    1      100 % 

Installed Building Products, LLC

   American Insulation & Energy Services, LLC    AL    NA    1      100 % 

Installed Building Products, LLC

   Any Season Insulation, LLC    DE    NA    R1      100 % 

IBP Corporation Holdings, Inc.

   Apple Valley Insulation, a BDI Company, Inc.    CA    10,000    4      100 % 

Installed Building Products, LLC

   Baytherm Insulation, LLC    DE    NA    1      100 % 

IBP Corporation Holdings, Inc.

   BDI Insulation of Idaho Falls, Inc.    ID    10,000    4      100 % 

IBP Corporation Holdings, Inc.

   BDI Insulation of Salt Lake, L.L.C.    UT    NA    1      100 % 

IBP Corporation Holdings, Inc.

   Big City Insulation, Inc.    UT    1,000    35      100 % 

IBP Corporation Holdings, Inc.

   Big City Insulation of Idaho, Inc.    ID    95    32      100 % 

IBP Corporation Holdings, Inc.

   Broken Drum Insulation Visalia, Inc.    CA    10,000    15      100 % 

IBP Corporation Holdings, Inc.

   Broken Drum of Bakersfield, Inc.    CA    300,000    22      100 % 

Installed Building Products, LLC

   Building Materials Finance, Inc.    DE    5,800    7      100 % 

IBP Corporation Holdings, Inc.

   C.Q. Insulation, Inc.    FL    105,000    16      100 % 

IBP Exteriors, Inc.

   Cornhusker Insulation, LLC    DE    NA    R1      100 % 

Installed Building Products, LLC

   Garage Door Systems, LLC    DE    NA    1      100 % 

Installed Building Products, LLC

   Gold Insulation, Inc.    DE    100    R2      100 % 

Installed Building Products, LLC

Gold Insulation, Inc.

   Gold Star Insulation, L.P.    DE    NA   

R2

R3

    


 

99


1

% 


% 

IBP Exteriors, Inc.

   G-T-G, LLC    SC    NA    R1      100 % 

 

S-5



--------------------------------------------------------------------------------

Installed Building Products II, LLC

Hinkle Insulation & Drywall Company, Incorporated TX 1,000 2   100 % 

Installed Building Products, Inc.

IBHL A Holding Company, Inc. DE 200 1, 2   100 % 

Installed Building Products, Inc.

IBHL B Holding Company, Inc. DE 200 1, 2   100 % 

Installed Building Products, Inc.

IBHL II-A Holding Company, Inc. DE 100 1   100 % 

Installed Building Products, Inc.

IBHL II-B Holding Company, Inc. DE 100 1   100 % 

Installed Building Products, LLC

IBP Asset, LLC DE NA 1   100 % 

Installed Building Products, LLC

IBP Asset II, LLC DE NA R1   100 % 

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

IBP Corporation Holdings, Inc. DE

100

100

1

2

 


 

50


50

% 


% 

Installed Building Products, LLC

IBP Exteriors, Inc. NJ 10 41   100 % 

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

IBP Holdings, LLC DE NA

1 Priority

2 Priority

 


 

50


50

% 


% 

IBHL II-A Holding Company, Inc.

IBHL II-B Holding Company, Inc.

IBP Holdings II, LLC DE NA

17

18

 


 

50


50

% 


% 

Installed Building Products, LLC

IBP Texas Assets I, LLC DE NA R1   100 % 

Installed Building Products II, LLC

IBP Texas Assets II, LLC DE NA 1   100 % 

Installed Building Products II, LLC

IBP Texas Assets III, LLC DE NA 1   100 % 

IBP Holdings, LLC

Installed Building Products, LLC DE NA 1   100 % 

IBP Holdings II, LLC

Installed Building Products II, LLC DE NA 2   100 % 

IBP Exteriors, Inc.

Installed Building Products – Portland, LLC OR NA R1   100 % 

Installed Building Products, LLC

Installed Building Solutions II, LLC DE NA 1   100 % 

 

S-6



--------------------------------------------------------------------------------

IBP Corporation Holdings, Inc.

Insulation Wholesale Supply, LLC NV NA 5   100 % 

Installed Building Products, LLC

InsulVail, LLC CO NA R1   100 % 

Installed Building Products, LLC

Lakeside Insulation, LLC DE NA 1   100 % 

Installed Building Products, LLC

LKS Transportation, LLC DE NA 1   100 % 

Installed Building Products, LLC

Marv’s Insulation, Inc. ID 5,000 1005   100 % 

Installed Building Products, LLC

Metro Home Insulation, LLC DE NA 1   100 % 

TCI Contracting, LLC

Mid South Construction and Building Products, Inc. GA 1,000 6, 8   100 % 

Installed Building Products, LLC

Northwest Insulation, LLC DE NA 1   100 % 

OJ Insulation Holdings, Inc.

Installed Building Products, LLC

OJ Insulation, L.P. DE NA

R1

R2

 


 

1


99

% 


% 

Installed Building Products, LLC

OJ Insulation Holdings, Inc. DE 100 R1   100 % 

IBP Corporation Holdings, Inc.

Pacific Partners Insulation North, a BDI Company, LLC WA NA 1   100 % 

IBP Corporation Holdings, Inc.

Pacific Partners Insulation South, a BDI Company, LLC WA NA 1   100 % 

IBP Exteriors, Inc.

RaJan, LLC OH NA R1   100 % 

Installed Building Products, LLC

Rockford Insulation, LLC DE NA 1   100 % 

IBP Exteriors, Inc.

Spec 7 Insulation Co., LLC CO NA R1   100 % 

Installed Building Products, LLC

Superior Insulation Services, LLC DE NA R1   100 % 

Installed Building Products, LLC

TCI Contracting, LLC GA NA 1   100 % 

TCI Contracting, LLC

Thermal Control Insulation, LLC OH NA 1   100 % 

Installed Building Products, LLC

U.S. Insulation Corp. CT 10,150 21   100 % 

IBP Exteriors, Inc.

Water-Tite Company, LLC DE NA R1   100 % 

IBP Exteriors, Inc.

Wilson Insulation Company, LLC GA NA R1   100 % 

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 4

REAL PROPERTY

None as of the Closing Date.

 

S-8



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$             April 28, 2015

FOR VALUE RECEIVED, the undersigned, INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (the “Borrower”), promises to pay, on the last day of the
applicable Commitment Period, as defined in the Credit Agreement (as hereinafter
defined), to the order of                      (“Lender”) at the main office of
KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter
defined, 127 Public Square, Cleveland, Ohio 44114-1306 the principal sum of

                                                                    
              AND
00/100.............................................................................
DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
July 8, 2014, as amended and restated as of April 28, 2015, among the Borrower,
the Lenders, as defined therein, and KeyBank National Association, as the
administrative agent for the Lenders (the “Administrative Agent”), as the same
may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.5(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.5(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of

 

E-1



--------------------------------------------------------------------------------

the right of the undersigned to anticipate payments hereof, the right of the
holder hereof to declare this Note due prior to its stated maturity, and other
terms and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

INSTALLED BUILDING PRODUCTS, INC. By:

 

Name:

 

Title:

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$5,000,000 April 28, 2015

FOR VALUE RECEIVED, the undersigned, INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (the “Borrower”), promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114-1306 the principal sum of

FIVE MILLION AND 00/100
................................................................................................................................
DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the applicable Commitment Period, as defined in the Credit Agreement, or,
with respect to each Swing Loan, the Swing Loan Maturity Date applicable
thereto.

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
July 8, 2014, as amended and restated as of April 28, 2015, among the Borrower,
the Lenders, as defined therein, and KeyBank National Association, as the
administrative agent for the Lenders (the “Administrative Agent”), as the same
may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.5(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.5(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-3



--------------------------------------------------------------------------------

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

INSTALLED BUILDING PRODUCTS, INC. By:

 

Name:

 

Title:

 

 

E-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

TERM NOTE

 

$             April 28, 2015

FOR VALUE RECEIVED, the undersigned, INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (the “Borrower”), promises to pay to the order of
                     (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

                                                                    
              AND
00/100..............................................................................
DOLLARS

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
July 8, 2014, as amended and restated as of April 28, 2015, among the Borrower,
the Lenders, as defined therein, and KeyBank National Association, as the
administrative agent for the Lenders (the “Administrative Agent”), as the same
may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.5(c) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.5(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

E-5



--------------------------------------------------------------------------------

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

INSTALLED BUILDING PRODUCTS, INC. By:

 

Name:

 

Title:

 

 

E-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

DDTL NOTE

 

$         April 28, 2015

FOR VALUE RECEIVED, the undersigned, INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (the “Borrower”), promises to pay to the order of
                     (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

                                                              
                     AND
00/100..............................................................................
DOLLARS

or the aggregate unpaid principal amount of all DDTL Draw Loans, as defined in
the Credit Agreement (as hereinafter defined), made by Lender to the Borrower
pursuant to Section 2.4(a) of the Credit Agreement, whichever is less, in lawful
money of the United States of America, or, with respect to DDTL Draw Loans that
have been converted to a DDTL Term Loan, as defined in the Credit Agreement,
payable pursuant to Section 2.4(b) of the Credit Agreement.

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
July 8, 2014, as amended and restated as of April 28, 2015, among the Borrower,
the Lenders, as defined therein, and KeyBank National Association, as the
administrative agent for the Lenders (the “Administrative Agent”), as the same
may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each DDTL Loan from time to time outstanding, from the date of such DDTL Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.5(d) and (e) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.5(d) and (e); provided that interest on any principal portion
that is not paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-7



--------------------------------------------------------------------------------

This Note is one of the DDTL Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

INSTALLED BUILDING PRODUCTS, INC. By:

 

Name:

 

Title:

 

 

E-8



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

NOTICE OF LOAN

            , 20    

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Institutional Bank

Ladies and Gentlemen:

The undersigned,                     , on behalf of INSTALLED BUILDING PRODUCTS,
INC., a Delaware corporation (the “Borrower”) refers to the Credit and Security
Agreement, dated July 8, 2014, as amended and restated as of April 28, 2015 (as
the same may from time to time be further amended, restated or otherwise
modified, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”), and hereby gives you notice, pursuant to
Section 2.7 of the Credit Agreement that the Borrower hereby requests [a Loan
(the “Proposed Loan”)][an interest change with respect to a portion of a Term
Loan or the DDTL Term Loan (the “Term Loan Interest Change”)], and in connection
therewith sets forth below the information relating to the [Proposed Loan][Term
Loan Interest Change] as required by Section 2.7 of the Credit Agreement:

 

  (a) The Business Day of the [Proposed Loan][Term Loan Interest Change] is
            , 20    .

 

  (b) The amount of the [Proposed Loan][Term Loan Interest Change] is $        .

 

  (c) The [Proposed Loan is to be][Term Loan Interest Change is for]: a
Revolving Loan                 / the Term Loan                 / a DDTL Draw
Loan                 / the DDTL Term Loan                 . (Check one.)

 

  (d) The [Proposed Loan][Term Loan Interest Change] is to be a Base Rate Loan
                / Eurodollar Loan                 / Swing Loan                 .
(Check one.)

 

  (d) If the [Proposed Loan][Term Loan Interest Change]is a Eurodollar Loan, the
Interest Period requested is one month             , two months
                , three months                 , or six months                 .
(Check one.)

 

E-9



--------------------------------------------------------------------------------

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change]:

(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the [Proposed Loan][Term Loan
Interest Change] and the application of the proceeds therefrom, as though made
on and as of such date;

(ii) no event has occurred and is continuing, or would result from such
[Proposed Loan][Term Loan Interest Change], or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

(iii) the conditions set forth in Section 2.7 and Article IV of the Credit
Agreement have been satisfied.

 

INSTALLED BUILDING PRODUCTS, INC. By:

 

Name:

 

Title:

 

 

E-10



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

COMPLIANCE CERTIFICATE

For Fiscal Quarter ended                     

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected [President] or [Chief Financial Officer] of INSTALLED
BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”);

(2) I am familiar with the terms of that certain Credit and Security Agreement,
dated July 8, 2014, as amended and restated as of April 28, 2015, among the
Borrower, the lenders party thereto (together with their respective successors
and assigns, collectively, the “Lenders”), as defined in the Credit Agreement,
and KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent (as the same may
from time to time be amended, restated or otherwise modified, the “Credit
Agreement”, the terms defined therein being used herein as therein defined), and
the terms of the other Loan Documents, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

(4) The representations and warranties made by the Borrower contained in each
Loan Document are true and correct in all material respects as though made on
and as of the date hereof (except for those representations and warranties that
relate to a specific date); and

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Sections 5.7 and 5.20 of the Credit Agreement, which calculations
show compliance with the terms thereof.

IN WITNESS WHEREOF, I have signed this certificate the      day of             ,
20    .

 

INSTALLED BUILDING PRODUCTS, INC. By:

 

Name:

 

Title:

 

 

E-11



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and                      (the “Assignee”)
is dated as of             , 20    . The parties hereto agree as follows:

1. Preliminary Statement. Assignor is a party to a Credit and Security
Agreement, dated July 8, 2014, as amended and restated as of April 28, 2015 (as
the same may from time to time be further amended, restated or otherwise
modified, the “Credit Agreement”), among INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (the “Borrower”), the lenders party thereto (together with
their respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”), and KEYBANK NATIONAL ASSOCIATION, as the
administrative agent for the Lenders (the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Credit Agreement.

2. Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date,
(c) Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, and (e) the Credit Agreement and the other Related Writings. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have one or more Applicable
Commitment Percentages under the Credit Agreement equal to the Applicable
Commitment Percentages set forth in subparts II.A and II.B on Annex 1 hereto and
an Assigned Amount as set forth on subparts I.A and I.B of Annex 1 hereto
(hereinafter, the “Assigned Amount”).

3. Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [                 ,     ] (or such other date agreed
to by the Administrative Agent). On or prior to the Assignment Effective Date,
Assignor shall satisfy the following conditions:

(a) receipt by the Administrative Agent of this Assignment Agreement, including
Annex 1 hereto, properly executed by Assignor and Assignee and accepted and
consented to by the Administrative Agent and, if necessary pursuant to the
provisions of Section 11.10(b) of the Credit Agreement, by the Borrower;

(b) receipt by the Administrative Agent from Assignor of a fee of Three Thousand
Five Hundred Dollars ($3,500), if required by Section 11.10(d) of the Credit
Agreement;

 

E-12



--------------------------------------------------------------------------------

(c) receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the Credit Agreement, (ii) the address of its Lending Office,
(iii) wire transfer instructions for delivery of funds by the Administrative
Agent, and (iv) such other information as the Administrative Agent shall
request; and

(d) receipt by the Administrative Agent from Assignor or Assignee of any other
information required pursuant to Section 11.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

4. Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 11.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the other Related
Writings are required to be performed by it as a Lender thereunder; and
(e) Assignee represents that it has reviewed each of the Loan Documents, and by
its signature to this Assignment Agreement, agrees to be bound by and subject to
the terms and conditions of the Loan Documents as if it were an original party
thereto. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any other Related
Writings, (ii) any representation, warranty or statement made in or in
connection with the Credit Agreement or any of the other Related Writings,
(iii) the financial condition or creditworthiness of the Borrower or any
Guarantor of Payment, (iv) the performance of or compliance with any of the
terms or provisions of the Credit Agreement or any of the other Related
Writings, (v) the inspection of any of the property, books or records of the
Borrower, or (vi) the validity, enforceability, perfection, priority, condition,
value or sufficiency of any collateral securing or purporting to secure the
Loans or Letters of Credit. Neither Assignor nor any of its officers, directors,
employees, agents or attorneys shall be liable for any mistake, error of
judgment, or action taken or omitted to be taken in connection

 

E-13



--------------------------------------------------------------------------------

with the Loans, the Letters of Credit, the Credit Agreement or the other Related
Writings, except for its or their own gross negligence or willful misconduct.
Assignee appoints the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement as are delegated
to the Administrative Agent by the terms thereof.

6. Indemnity. Assignee agrees to indemnify and hold harmless Assignor against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.

7. Subsequent Assignments. After the Assignment Effective Date, Assignee shall
have the right, pursuant to Section 11.10 of the Credit Agreement, to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the other Related Writings, or any law, rule,
regulation, order, writ, judgment, injunction or decree and that any consent
required under the terms of the Credit Agreement or any of the other Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.

8. Reductions of Aggregate Amount of Commitments. If any reduction in the Total
Commitment Amount occurs between the date of this Assignment Agreement and the
Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

9. Acceptance of Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 11.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.

10. Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.

11. Governing Law. This Assignment Agreement shall be governed by the laws of
the State of Ohio, without regard to conflicts of laws.

 

E-14



--------------------------------------------------------------------------------

12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

13. Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

[Remainder of page intentionally left blank.]

 

E-15



--------------------------------------------------------------------------------

14. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF THE ASSIGNOR] Address:

 

 

 

Attn:

 

By:

 

Phone:

 

Name:

 

Fax:

 

Title:

 

[NAME OF THE ASSIGNEE] Address:

 

 

 

Attn:

 

By:

 

Phone:

 

Name:

 

Fax:

 

Title:

 

Accepted and Consented to this      day

of             , 20     :

Accepted and Consented to this      day

of             , 20     :

KEYBANK NATIONAL ASSOCIATION

    as the Administrative Agent

INSTALLED BUILDING PRODUCTS, INC.

 

By:

 

By:

 

Name:

 

Name:

 

Title:

 

Title:

 

 

E-16



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I. INTEREST BEING ASSIGNED TO ASSIGNEE A. Revolving Credit Commitment   
Applicable Commitment Percentage of Revolving Credit Commitment        % 
Assigned Amount $             B. Term Loan    Applicable Commitment Percentage
of Term Loan Commitment / outstanding portion of the Term Loan        % 
Assigned Amount $              C. DDTL Commitment    Applicable Commitment
Percentage of DDTL Commitment / outstanding portion        %  Assigned Amount $
            II. ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)   
A. Revolving Credit Commitment    Applicable Commitment Percentage of Revolving
Credit Commitment        %  Assigned Amount $             B. Term Loan   
Applicable Commitment Percentage of Term Loan Commitment / outstanding portion
of the Term Loan        %  Assigned Amount $             C. DDTL Commitment   
Applicable Commitment Percentage of DDTL Commitment / outstanding portion       
%  Assignee’s Applicable DDTL Commitment Amount $            

 

E-17



--------------------------------------------------------------------------------

III. ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)    A. Revolving
Credit Commitment    Applicable Commitment Percentage of Revolving Credit
Commitment        %  Assigned Amount $             B. Term Loan    Applicable
Commitment Percentage of Term Loan Commitment / outstanding portion of the Term
Loan        %  Assigned Amount $             C. DDTL Commitment    Applicable
Commitment Percentage of DDTL Commitment / outstanding portion        % 
Assignor’s Applicable DDTL Commitment Amount $            

 

E-18